OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(804) 484-1401 Date of fiscal year end:October 31, 2010 Date of reporting period: July 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) COMMON STOCKS - 86.6% Shares Value Consumer Discretionary - 11.0% Auto Components - 1.4% Amerigon, Inc. (a) $ Autoliv, Inc. (a) BorgWarner, Inc. (a) China XD Plastics Company Ltd. (a) Dana Holding Corporation (a) Dorman Products, Inc. (a) Drew Industries, Inc. (a) Exide Technologies (a) Federal-Mogul Corporation (a) (b) Gentex Corporation (b) Goodyear Tire & Rubber Company (The) (a) (b) Hawk Corporation - Class A (a) Lear Corporation (a) Modine Manufacturing Company (a) (b) SORL Auto Parts, Inc. (a) Spartan Motors, Inc. Standard Motor Products, Inc. Stoneridge, Inc. (a) Tenneco, Inc. (a) Tongxin International Ltd. (a) TRW Automotive Holdings Corporation (a) Automobiles - 0.0% Winnebago Industries, Inc. (a) Distributors - 0.0% Audiovox Corporation (a) Genuine Parts Company Diversified Consumer Services - 1.2% Capella Education Company (a) Career Education Corporation (a) China Education Alliance, Inc. (a) ChinaCast Education Corporation (a) Coinstar, Inc. (a) Collectors Universe, Inc. CPI Corporation (b) DeVry, Inc. Education Management Corporation (a) Hillenbrand, Inc. (b) ITT Educational Services, Inc. (a) Jackson Hewitt Tax Service, Inc. (a) Lincoln Educational Services Corporation (a) Matthews International Corporation - Class A National American University Holdings, Inc. Princeton Review, Inc. (The) (a) Service Corporation International (b) Steiner Leisure Ltd. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Consumer Discretionary - 11.0% (Continued) Diversified Consumer Services - 1.2% (Continued) Stonemor Partners, L.P. $ Hotels, Restaurants & Leisure - 1.9% AFC Enterprises, Inc. (a) Ameristar Casinos, Inc. Bally Technologies, Inc. (a) Biglari Holdings, Inc. (a) Bluegreen Corporation (a) Bob Evans Farms, Inc. Boyd Gaming Corporation (a) Brinker International, Inc. Burger King Holdings, Inc. California Pizza Kitchen, Inc. (a) Carrols Restaurant Group, Inc. (a) Cedar Fair, L.P. (b) Chipotle Mexican Grill, Inc. - Class A (a) Choice Hotels International, Inc. Churchill Downs, Inc. Denny's Corporation (a) (b) Domino's Pizza, Inc. (a) Einstein Noah Restaurant Group, Inc. (a) (b) Gaylord Entertainment Company (a) Hyatt Hotels Corporation - Class A (a) Interval Leisure Group, Inc. (a) Isle of Capri Casinos, Inc. (a) Jamba, Inc. (a) Las Vegas Sands Corporation (a) Luby's, Inc. (a) Marcus Corporation McCormick & Schmick's Seafood Restaurants, Inc. (a) Monarch Casino & Resort, Inc. (a) O'Charley's, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) Papa John's International, Inc. (a) Penn National Gaming, Inc. (a) (b) Pinnacle Entertainment, Inc. (a) Red Lion Hotels Corporation (a) Rick's Cabaret International, Inc. (a) Rubio's Restaurants, Inc. (a) Ruby Tuesday, Inc. (a) Ruth's Hospitality Group, Inc. (a) Shuffle Master, Inc. (a) Six Flags Entertainment Corporation (a) Sonic Corporation (a) Starbucks Corporation Town Sports International Holdings, Inc. (a) UniversalTravel Group (a) Wendy's/Arby's Group, Inc. - Class A (b) WMS Industries, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Consumer Discretionary - 11.0% (Continued) Hotels, Restaurants & Leisure - 1.9% (Continued) Wynn Resorts Ltd. $ Household Durables - 0.8% CSS Industries, Inc. D.R. Horton, Inc. Deer Consumer Products, Inc. (a) Furniture Brands International, Inc. (a) Harman International Industries, Inc. (a) (b) Helen of Troy Ltd. (a) Jarden Corporation (b) Kid Brands, Inc. (a) La-Z-Boy, Inc. (a) Lennar Corporation - Class A Lifetime Brands, Inc. (a) M/I Homes, Inc. (a) Meritage Homes Corporation (a) National Presto Industries, Inc. NIVS IntelliMedia Technology Group, Inc. (a) Pulte Homes, Inc. (a) Standard Pacific Corporation (a) Universal Electronics, Inc. (a) Internet & Catalog Retail - 0.1% 1-800-FLOWERS.COM, Inc. - Class A (a) drugstore.com, inc. (a) Gaiam, Inc. - Class A Orbitz Worldwide, Inc. (a) SinoCoking Coal and Coke Chemicals Industries, Inc. - Class A (a) U.S. Auto Parts Network, Inc. (a) ValueVision Media, Inc. (a) Leisure Equipment & Products - 0.2% Brunswick Corporation Hasbro, Inc. LeapFrog Enterprises, Inc. (a) Nautilus, Inc. (a) Smith & Wesson Holding Corporation (a) Sport Supply Group, Inc. (b) Steinway Musical Instruments, Inc. (a) Summer Infant, Inc. (a) Media - 1.7% Alloy, Inc. (a) Ascent Media Corporation - Class A (a) Ballantyne Strong, Inc. (a) Belo Corporation - Class A (a) Cablevision Systems Corporation - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Consumer Discretionary - 11.0% (Continued) Media - 1.7% (Continued) Carmike Cinemas, Inc. (a) $ CBS Corporation - Class B China MediaExpress Holdings, Inc. (a) China Yida Holding Company (a) Cinemark Holdings, Inc. (b) CKX, Inc. (a) Comcast Corporation - Class A CTC Media, Inc. Dex One Corporation (a) Discovery Communiations, Inc. (a) E.W. Scripps Company (The) - Class A (a) Emmis Communications Corporation - Class A (a) Fisher Communications, Inc. (a) Global Sources Ltd. (a) Harte-Hanks, Inc. IMAX Corporation (a) interCLICK, Inc. (a) Knology, Inc. (a) Liberty Global, Inc. - Class A (a) Liberty Media - Starz - Series A (a) (b) LIN TV Corporation - Class A (a) Lions Gate Entertainment Corporation (a) Live Nation Entertainment, Inc. (a) Madison Square Garden, Inc. - Class A (a) (b) MDC Partners, Inc. Mediacom Communications Corporation (a) (b) Meredith Corporation National CineMedia, Inc. New York Times Company (The) - Class A (a) Playboy Enterprises, Inc. (a) (b) RCN Corporation (a) Sirius XM Radio, Inc. (a) Spanish Broadcasting System, Inc. (a) SuperMedia, Inc. (a) Time Warner, Inc. Valassis Communications, Inc. (a) Value Line, Inc. Virgin Media, Inc. Warner Music Group Corporation (a) (b) Multi-Line Retail - 0.3% Dollar Tree, Inc. (a) Retail Ventures, Inc. (a) (b) Tuesday Morning Corporation (a) Specialty Retail - 1.7% A.C. Moore Arts & Crafts, Inc. (a) Advance Auto Parts, Inc. American Eagle Outfitters, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Consumer Discretionary - 11.0% (Continued) Specialty Retail - 1.7% (Continued) America's Car-Mart, Inc. (a) $ Asbury Automotive Group, Inc. (a) AutoChina International Ltd. (a) Big 5 Sporting Goods Corporation Borders Group, Inc. (a) (b) Brown Shoe Company, Inc. (b) Casual Male Retail Group, Inc. (a) Cato Corporation (The) - Class A Charming Shoppes, Inc. (a) Chico's FAS, Inc. Children's Place Retail Stores, Inc. (The) (a) Christopher & Banks Corporation Citi Trends, Inc. (a) Express, Inc. (a) Finish Line, Inc. (The) - Class A Foot Locker, Inc. Genesco, Inc. (a) Hastings Entertainment, Inc. (a) hhgregg, Inc. (a) Hot Topic, Inc. Kirkland's, Inc. (a) (b) MarineMax, Inc. (a) Midas, Inc. (a) 24 New York & Company, Inc. (a) Office Depot, Inc. (a) OfficeMax, Inc. (a) O'Reilly Automotive, Inc. (a) Pep Boys - Manny, Moe & Jack (The) (b) Pier 1 Imports, Inc. (a) RadioShack Corporation Ross Stores, Inc. rue21, inc. (a) (b) Sally Beauty Holdings, Inc. (a) Shoe Carnival, Inc. (a) (b) Signet Jewelers Ltd. (a) (b) Stage Stores, Inc. Stein Mart, Inc. (a) Systemax, Inc. (a) Tractor Supply Company TravelCenters of America, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc. (a) Vitamin Shoppe, Inc. (a) West Marine, Inc. (a) Wet Seal, Inc. (The) - Class A (a) (b) Zale Corporation (a) Textiles, Apparel & Luxury Goods - 1.7% American Apparel, Inc. (a) Carter's, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Consumer Discretionary - 11.0% (Continued) Textiles, Apparel & Luxury Goods - 1.7% (Continued) Coach, Inc. $ Columbia Sportswear Company Culp, Inc. (a) Deckers Outdoor Corporation (a) Iconix Brand Group, Inc. (a) Kenneth Cole Productions, Inc. (a) LJ International, Inc. (a) Maidenform Brands, Inc. (a) Movado Group, Inc. (a) Oxford Industries, Inc. Perry Ellis International, Inc. (a) (b) Quiksilver, Inc. (a) (b) Rocky Brands, Inc. (a) Skechers U.S.A., Inc. - Class A (a) Steven Madden Ltd. (a) (b) Timberland Company (The) (a) Unifi, Inc. (a) Warnaco Group, Inc. (The) (a) (b) Consumer Staples - 2.9% Beverages - 0.4% Boston Beer Company, Inc. (The) - Class A (a) Brown-Forman Corporation - Class B Central European Distribution Corporation (a) (b) Coca-Cola Bottling Company Consolidated Constellation Brands, Inc. - Class A (a) (b) Cott Corporation (a) Heckmann Corporation (a) National Beverage Corporation (a) Food & Staples Retailing - 0.4% Andersons, Inc. (The) BJ's Wholesale Club, Inc. (a) Ingles Markets, Inc. - Class A Nash Finch Company Pantry, Inc. (The) (a) PriceSmart, Inc. QKL Stores, Inc. (a) Rite Aid Corporation (a) SUPERVALU, Inc. Susser Holdings Corporation (a) United Natural Foods, Inc. (a) Weis Markets, Inc. Winn-Dixie Stores, Inc. (a) Food Products - 1.1% American Lorain Corporation (a) B&G Foods, Inc. (b) Campbell Soup Company TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Consumer Staples - 2.9% (Continued) Food Products - 1.1% (Continued) China Marine Food Group Ltd. (a) $ Corn Products International, Inc. (b) Darling International, Inc. (a) (b) Dean Foods Company (a) General Mills, Inc. Hormel Foods Corporation J & J Snack Foods Corporation J.M. Smucker Company (The) John B. Sanfilippo & Son, Inc. (a) McCormick & Co., Inc. Pilgrim's Pride Corporation (a) (b) Ralcorp Holdings, Inc. (a) (b) Reddy Ice Holdings, Inc. (a) SkyPeople Fruit Juice, Inc. (a) Smart Balance, Inc. (a) SunOpta, Inc. (a) Yuhe International, Inc. (a) Zhongpin, Inc. (a) Household Products - 0.2% Cellu Tissue Holdings, Inc. (a) Central Garden & Pet Company (a) Central Garden & Pet Company - Class A (a) Church & Dwight Company, Inc. Oil-Dri Corporation of America Orchids Paper Products Company (a) Spectrum Brands Holdings, Inc. (a) (b) WD-40 Company Personal Products - 0.8% Alberto-Culver Company Elizabeth Arden, Inc. (a) Inter Parfums, Inc. (b) Medifast, Inc. (a) NBTY, Inc. (a) Nu Skin Enterprises, Inc. - Class A Nutraceutical International Corporation (a) Prestige Brands Holdings, Inc. (a) Revlon, Inc. (a) (b) Tobacco - 0.0% Alliance One International, Inc. (a) Reynolds American, Inc. Energy - 6.6% Energy Equipment & Services - 2.3% Allis-Chalmers Energy, Inc. (a) Baker Hughes, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Energy - 6.6% (Continued) Energy Equipment & Services - 2.3% (Continued) Basic Energy Services, Inc. (a) $ Cameron International Corporation (a) CARBO Ceramics, Inc. Complete Production Services, Inc. (a) Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc. (a) (b) Dril-Quip, Inc. (a) (b) ENGlobal Corporation (a) Exterran Holdings, Inc. (a) Exterran Partners, L.P. Geokinetics, Inc. (a) Global Geophysical Services, Inc. (a) Global Industries Ltd. (a) Helix Energy Solutions Group, Inc. (a) Hercules Offshore, Inc. (a) (b) ION Geophysical Corporation (a) (b) Lufkin Industries, Inc. Natural Gas Services Group, Inc. (a) Newpark Resources, Inc. (a) North American Energy Partners, Inc. (a) Oil States International, Inc. (a) OMNI Energy Services Corporation (a) OYO Geospace Corporation (a) Patterson-UTI Energy, Inc. Rowan Companies, Inc. (a) RPC, Inc. SEACOR Holdings, Inc. (a) Superior Energy Services, Inc. (a) (b) T-3 Energy Services, Inc. (a) TETRA Technologies, Inc. (a) Union Drilling, Inc. (a) (b) Vantage Drilling Company (a) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 4.3% Abraxas Petroleum Corporation (a) (b) Advantage Oil & Gas Ltd. (a) Alliance Holdings GP, L.P. Approach Resources, Inc. (a) (b) Atlas Pipeline Holdings, L.P. (a) Atlas Pipeline Partners, L.P. (a) Bill Barrett Corporation (a) BP Prudhoe Bay Royalty Trust Breitburn Energy Partners, L.P. Buckeye GP Holdings, L.P. Buckeye Partners, L.P. Callon Petroleum Company (a) Calumet Specialty Products Partners, L.P. CAMAC Energy, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Energy - 6.6% (Continued) Oil, Gas & Consumable Fuels - 4.3% (Continued) Capital Product Partners, L.P. $ Cheniere Energy Partners, L.P. China North East Petroleum Holdings Ltd. (a) (c) Cimarex Energy Company Clayton Williams Energy, Inc. (a) Clean Energy Fuels Corporation (a) Cobalt International Energy, Inc. (a) Comstock Resources, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) Crimson Exploration, Inc. (a) Cross Timbers Royalty Trust Crosstex Energy, Inc. (a) Crude Carriers Corporation (a) CVR Energy, Inc. (a) DCP Midstream Partners, L.P. Delta Petroleum Corporation (a) Dorchester Minerals, L.P. Duncan Energy Partners, L.P. Eastern American Natural Gas Trust El Paso Corporation Enbridge Energy Management, LLC (a) Enbridge Energy Partners, L.P. Enbridge, Inc. Encore Energy Partners, L.P. Energy Partners Ltd. (a) Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise GP Holdings, L.P. Enterprise Products Partners, L.P. EOG Resources, Inc. Equal Energy Trust (a) EV Energy Partners, L.P. (b) EXCO Resources, Inc. Frontier Oil Corporation Frontline Ltd. FX Energy, Inc. (a) Gastar Exploration Ltd. (a) General Maritime Corporation (b) Genesis Energy, L.P. GeoResources, Inc. (a) (b) Global Partners, L.P. Goodrich Petroleum Corporation (a) Green Plains Renewable Energy, Inc. (a) (b) Gulfport Energy Corporation (a) Holly Corporation Holly Energy Partners, L.P. Hugoton Royalty Trust (b) Hyperdynamics Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Energy - 6.6% (Continued) Oil, Gas & Consumable Fuels - 4.3% (Continued) International Coal Group, Inc. (a) $ Ivanhoe Energy, Inc. (a) Kinder Morgan Energy Partners, L.P. K-Sea Transportation Partners, L.P. L & L Energy, Inc. (a) Legacy Reserves, L.P. Linn Energy, LLC Magellan Midstream Partners, L.P. Magellan Petroleum Corporation (a) Marathon Oil Corporation MarkWest Energy Partners, L.P. Martin Midstream Partners, L.P. McMoRan Exploration Company (a) Mesa Royalty Trust 80 MV Oil Trust Natural Resource Partners, L.P. Newfield Exploration Company (a) Niska Gas Storage Partners, LLC (a) North European Oil Royalty Trust NuStar Energy, L.P. NuStar GP Holdings, LLC ONEOK Partners, L.P. PAA Natural Gas Storage, L.P. Pacific Ethanol, Inc. (a) Peabody Energy Corporation Penn Virginia GP Holdings, L.P. Penn Virginia Resource Partners, L.P. Permian Basin Royalty Trust Petroleum Development Corporation (a) PetroQuest Energy, Inc. (a) Pioneer Natural Resources Company Pioneer Southwest Energy Partners, L.P. (b) Plains All American Pipeline, L.P. Plains Exploration & Production Company (a) Quicksilver Gas Services, L.P. Quicksilver Resources, Inc. (a) RAM Energy Resources, Inc. (a) Regency Energy Partners, L.P. REX American Resources Corporation (a) Rosetta Resources, Inc. (a) Sabine Royalty Trust Ship Finance International Ltd. Southern Union Company (b) Sunoco Logistics Partners, L.P. Swift Energy Company (a) TC Pipelines, L.P. Teekay Corporation (b) Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Energy - 6.6% (Continued) Oil, Gas & Consumable Fuels - 4.3% (Continued) Toreador Resources Corporation (a) $ TransAtlantic Petroleum Ltd. (a) Transglobe Energy Corporation (a) TransMontaigne Partners, L.P. Tsakos Energy Navigation Ltd. (b) VAALCO Energy, Inc. (a) Vanguard Natural Resources, LLC Venoco, Inc. (a) W&T Offshore, Inc. Warren Resources, Inc. (a) Western Gas Partners, L.P. Williams Pipeline Partners, L.P. Financials - 15.7% Capital Markets - 2.7% Affiliated Managers Group, Inc. (a) Ares Capital Corporation (b) Artio Global Investors, Inc. BlackRock Kelso Capital Corporation (b) Blackstone Group, L.P. (The) Calamos Asset Management, Inc. - Class A (b) Cowen Group, Inc. (a) Duff & Phelps Corporation E*TRADE Financial Corporation (a) Epoch Holding Corporation Federated Investors, Inc. - Class B Fifth Street Finance Corporation Financial Engines, Inc. (a) Fortress Investment Group, LLC - Class A (a) (b) GAMCO Investors, Inc. - Class A GFI Group, Inc. (b) Gleacher & Company, Inc. (a) GLG Partners, Inc. (a) Golub Capital BDC, Inc. Harris & Harris Group, Inc. (a) Hercules Technology Growth Capital, Inc. HFF, Inc. - Class A (a) Investment Technology Group, Inc. (a) Janus Capital Group, Inc. (b) JMP Group, Inc. Legg Mason, Inc. Main Street Capital Corporation MCG Capital Corporation (b) MF Global Holdings Ltd. (a) Oppenheimer Holdings, Inc. PennantPark Investment Corporation Piper Jaffray Companies, Inc. (a) Prospect Capital Corporation Rodman & Renshaw Capital Group, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Financials - 15.7% (Continued) Capital Markets - 2.7% (Continued) Safeguard Scientifics, Inc. (a) $ SEI Investments Company Solar Capital Ltd. TICC Capital Corporation TradeStation Group, Inc. (a) U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) W.P. Carey & Company, LLC Commercial Banks - 2.1% 1st Source Corporation 1st United Bancorp, Inc. (a) Arrow Financial Corporation Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR (b) Bancorp, Inc. (The) (a) Banner Corporation BOK Financial Corporation Camden National Corporation 10 CapitalSource, Inc. (b) Cardinal Financial Corporation Center Financial Corporation (a) (b) CenterState Banks, Inc. Central Jersey Bancorp (a) Central Pacific Financial Corporation (a) Commerce Bancshares, Inc. (b) Community Trust Bancorp, Inc. Credicorp Ltd. Cullen/Frost Bankers, Inc. Danvers Bancorp, Inc. Eagle Bancorp, Inc. (a) East West Bancorp, Inc. (b) Financial Institutions, Inc. First BanCorp (North Carolina) 16 First BanCorp (Puerto Rico) (a) First Financial Bancorporation First Financial Corporation First Horizon National Corporation (a) First Interstate BancSystem, Inc. Fulton Financial Corporation (b) Hancock Holding Company Hudson Valley Holding Corporation Investors Bancorp, Inc. (a) M&T Bank Corporation MB Financial, Inc. Metro Bancorporation, Inc. (a) MidWestOne Financial Group, Inc. Nara Bancorp, Inc. (a) Old Point Financial Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Financials - 15.7% (Continued) Commercial Banks - 2.1% (Continued) Peoples Bancorp, Inc. $ Popular, Inc. (a) (b) PrivateBancorp, Inc. Republic Bancorp, Inc. - Class A Seacoast Banking Corporation of Florida (a) Signature Bank (a) Southwest Bancorp, Inc. StellarOne Corporation Sterling Bancorp Sun Bancorp, Inc. (a) SVB Financial Group (a) Synovus Financial Corporation (b) Union First Market Bankshares Corporation United Community Banks, Inc. (a) Washington Banking Company West Bancorporation, Inc. (a) West Coast Bancorp (a) Wilmington Trust Corporation Consumer Finance - 0.5% AmeriCredit Corporation (a) Capital One Financial Corporation Cardtronics, Inc. (a) (b) Discover Financial Services, LLC EZCORP, Inc. - Class A (a) First Cash Financial Services, Inc. (a) (b) First Marblehead Corporation (The) (a) Nelnet, Inc. - Class A Rewards Network, Inc. (a) Student Loan Corporation (The) Diversified Financial Services - 0.6% Asta Funding, Inc. Bank of America Corporation Compass Diversified Holdings, Inc. Encore Capital Group, Inc. (a) (b) Interactive Brokers Group, Inc. - Class A (a) IntercontinentalExchange, Inc. (a) KKR Financial Holdings, LLC Liberty Acquisition Holdings Corporation (a) MarketAxess Holdings, Inc. Marlin Business Services Corporation (a) Medallion Financial Corporation PICO Holdings, Inc. (a) Insurance - 4.4% Aflac, Inc. Alleghany Corporation (a) Allied World Assurance Company Holdings Ltd. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Financials - 15.7% (Continued) Insurance - 4.4% (Continued) Alterra Capital Holdings Ltd. (b) $ Ambac Financial Group, Inc. (a) American Financial Group, Inc. (b) American National Insurance Company American Physicians Capital, Inc. (b) American Safety Insurance Holdings Ltd. (a) (b) AmTrust Financial Services, Inc. Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. (b) Berkley (W.R.) Corporation Brown & Brown, Inc. Cincinnati Financial Corporation CNA Financial Corporation (a) CNA Surety Corporation (a) CNO Financial Group, Inc. (a) Donegal Group, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. Enstar Group, Inc. (The) (a) Erie Indemnity Company - Class A (b) FBL Financial Group, Inc. - Class A Fidelity National Financial, Inc. - Class A First Mercury Financial Corporation Flagstone Reinsurance Holdings Ltd. FPIC Insurance Group, Inc. (a) Genworth Financial, Inc. - Class A (a) Gerova Financial Group Ltd. (a) Global Indemnity plc (a) Greenlight Capital Re Ltd. - Class A (a) Hallmark Financial Services, Inc. (a) (b) Hanover Insurance Group, Inc. (The) Harleysville Group, Inc. HCC Insurance Holdings, Inc. (b) Horace Mann Educators Corporation (b) Infinity Property & Casualty Corporation Kansas City Life Insurance Company Loews Corporation Maiden Holdings Ltd. MBIA, Inc. (a) Meadowbrook Insurance Group, Inc. (b) Mercury General Corporation (b) National Financial Partners Corporation (a) National Western Life Insurance Company Navigators Group, Inc. (The) (a) NYMAGIC, Inc. OneBeacon Insurance Group Ltd. (b) Platinum Underwriters Holdings Ltd. PMA Capital Corporation (a) (b) Presidential Life Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Financials - 15.7% (Continued) Insurance - 4.4% (Continued) Primerica, Inc. (a) (b) $ Protective Life Corporation (b) Reinsurance Group of America, Inc. Safety Insurance Group, Inc. SeaBright Holdings, Inc. (b) Selective Insurance Group, Inc. State Auto Financial Corporation Sun Life Financial, Inc. Tower Group, Inc. Transatlantic Holdings, Inc. (b) Travelers Companies, Inc. (The) United Fire & Casualty Company Unitrin, Inc. (b) Universal Insurance Holdings, Inc. (b) Unum Group Validus Holdings Ltd. (b) Real Estate Investment Trusts - 4.1% Acadia Realty Trust Agree Realty Corporation (b) Apartment Investment & Management Company - Class A Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc. (a) Associated Estates Realty Corporation Brandywine Realty Trust (b) Care Investment Trust, Inc. Cedar Shopping Centers, Inc. Chatham Lodging Trust (a) Chesapeake Lodging Trust (a) Chimera Investment Corporation Cogdell Spencer, Inc. (b) Colonial Properties Trust Colony Financial, Inc. CommonWealth REIT (b) Cousins Properties, Inc. CreXus Investment Corporation Cypress Sharpridge Investments, Inc. Duke Realty Corporation (b) DuPont Fabros Technology, Inc. Dynex Capital, Inc. EastGroup Properties, Inc. Education Realty Trust, Inc. Excel Trust, Inc. (a) FelCor Lodging Trust, Inc. (a) (b) First Industrial Realty Trust, Inc. (a) First Potomac Realty Trust Getty Realty Corporation (b) Gladstone Commercial Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Financials - 15.7% (Continued) Real Estate Investment Trusts - 4.1% (Continued) Glimcher Realty Trust $ Government Properties Income Trust Gramercy Capital Corporation (a) Hersha Hospitality Trust (b) Hospitality Properties Trust (b) Inland Real Estate Corporation Invesco Mortgage Capital, Inc. Investors Real Estate Trust Kite Realty Group Trust LaSalle Hotel Properties (b) LTC Properties, Inc. (b) Mack-Cali Realty Corporation (b) Monmouth Real Estate Investment Corporation -Class A MPG Office Trust, Inc. (a) New York Mortgage Trust, Inc. Newcastle Investment Corporation (a) Northstar Realty Finance Corporation One Liberty Properties, Inc. (b) Pebblebrook Hotel Trust (a) Pennymac Mortgage Investment Trust (a) Piedmont Office Realty Trust, Inc. - Class A PS Business Parks, Inc. RAIT Financial Trust (a) Resource Capital Corporation (b) Retail Opportunity Investments Corporation Saul Centers, Inc. (b) Senior Housing Properties Trust (b) Sovran Self Storage, Inc. Starwood Property Trust, Inc. Strategic Hotels & Resorts, Inc. (a) Sunstone Hotel Investors, Inc. (a) Tanger Factory Outlet Centers, Inc. Two Harbors Investment Corporation UMH Properties, Inc. Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A Winthrop Realty Trust Real Estate Management & Development - 0.1% Altisource Portfolio Solutions, S.A. (a) (b) Avatar Holdings, Inc. (a) CB Richard Ellis Group, Inc. - Class A (a) Grubb & Ellis Company (a) Hudson Pacific Properties, Inc. (a) Jones Lang Lasalle, Inc. Kennedy-Wilson Holdings, Inc. (a) MI Developments, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Financials - 15.7% (Continued) Real Estate Management & Development - 0.1% (Continued) Thomas Properties Group, Inc. $ Thrifts & Mortgage Finance - 1.2% Abington Bancorp, Inc. America First Tax Exempt Investors, L.P. BankFinancial Corporation Beneficial Mutual Bancorp, Inc. (a) Brookline Bancorp, Inc. Doral Financial Corporation (a) ESSA Bancorp, Inc. 7 89 Federal National Mortgage Association (a) First Financial Holdings, Inc. First Niagara Financial Group, Inc. (b) Flagstar Bancorp, Inc. (a) (b) Flushing Financial Corporation Fox Chase Bancorp, Inc. (a) Freddie Mac (a) Kearny Financial Corporation NewAlliance Bancshares, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corporation Ocwen Financial Corporation (a) (b) Oritani Financial Corporation (b) PMI Group, Inc. (The) (a) Radian Group, Inc. Roma Financial Corporation ViewPoint Financial Group Washington Federal, Inc. (b) WSFS Financial Corporation Health Care - 10.6% Biotechnology - 2.3% Abraxis BioScience, Inc. (a) Acadia Pharmaceuticals, Inc. (a) AEterna Zentaris, Inc. (a) Affymax, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Anadys Pharmaceuticals, Inc. (a) Arena Pharmaceuticals, Inc. (a) ArQule, Inc. (a) Array BioPharma, Inc. (a) AspenBio Pharma, Inc. (a) Athersys, Inc. (a) AVI BioPharma, Inc. (a) BioMarin Pharmaceutical, Inc. (a) BioSphere Medical, Inc. (a) Celera Corporation (a) Celldex Therapeutics, Inc. (a) Chelsea Therapeutics International Ltd. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Health Care - 10.6% (Continued) Biotechnology - 2.3% (Continued) Codexis, Inc. (a) $ CombinatoRx, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Curis, Inc. (a) Cyclacel Pharmaceuticals, Inc. (a) Cytokinetics, Inc. (a) CytRx Corporation (a) Dyax Corporation (a) Dynavax Technologies Corporation (a) Emergent BioSolutions, Inc. (a) Enzon Pharmaceuticals, Inc. (a) Exact Sciences Corporation (a) Exelixis, Inc. (a) Genzyme Corporation (a) Halozyme Therapeutics, Inc. (a) 5 36 Idenix Pharmaceuticals, Inc. (a) ImmunoGen, Inc. (a) Inovio Pharmaceuticals, Inc. (a) Insmed, Inc. (a) InterMune, Inc. (a) Isis Pharmaceuticals, Inc. (a) Keryx Biopharmaceuticals, Inc. (a) Lexicon Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) Martek Biosciences Corporation (a) Maxygen, Inc. (a) Medivation, Inc. (a) Micromet, Inc. (a) Momenta Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) Nabi Biopharmaceuticals (a) Nanosphere, Inc. (a) Neuralstem, Inc. (a) Neurocrine Biosciences, Inc. (a) NeurogesX, Inc. (a) NPS Pharmaceuticals, Inc. (a) Nymox Pharmaceutical Corporation (a) OncoGenex Pharmaceuticals, Inc. (a) Orexigen Therapeutics, Inc. (a) PDL BioPharma, Inc. (a) Peregrine Pharmaceuticals, Inc. (a) Pharmacyclics, Inc. (a) Pharmasset, Inc. (a) QLT, Inc. (a) Raptor Pharmaceutical Corporation (a) Rexahn Pharmaceuticals, Inc. (a) RXi Pharmaceuticals Corporation (a) Sangamo Biosciences, Inc. (a) SciClone Pharmaceuticals, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Health Care - 10.6% (Continued) Biotechnology - 2.3% (Continued) Seattle Genetics, Inc. (a) $ Sinovac Biotech Ltd. (a) Synta Pharmaceuticals Corporation (a) Targacept, Inc. (a) (b) YM BioSciences, Inc. (a) ZIOPHARM Oncology, Inc. (a) (b) ZymoGenetics, Inc. (a) Health Care Equipment & Supplies - 1.4% Accuray, Inc. (a) AGA Medical Holdings, Inc. (a) Alimera Sciences, Inc. (a) Alphatec Holdings, Inc. (a) (b) AngioDynamics, Inc. (a) Antares Pharma, Inc. (a) ArthroCare Corporation (a) Atrion Corporation 5 ATS Medical, Inc. (a) (b) Beckman Coulter, Inc. Cantel Medical Corporation CONMED Corporation (a) Cooper Companies, Inc. (The) (b) CryoLife, Inc. (a) (b) Cutera, Inc. (a) DexCom, Inc. (a) DynaVox, Inc. (a) Endologix, Inc. (a) GenMark Diagnostics, Inc. (a) Given Imaging Ltd. (a) Haemonetics Corporation (a) Hansen Medical, Inc. (a) HeartWare International, Inc. (a) 83 Hologic, Inc. (a) Hospira, Inc. (a) ICU Medical, Inc. (a) Immucor, Inc. (a) Integra LifeSciences Holdings Corporation (a) IRIS International, Inc. (a) Medical Action Industries, Inc. (a) Merit Medical Systems, Inc. (a) Micrus Endovascular Corporation (a) Natus Medical, Inc. (a) NxStage Medical, Inc. (a) Orthofix International N.V. (a) Orthovita, Inc. (a) Palomar Medical Technologies, Inc. (a) Rockwell Medical Technologies, Inc. (a) Spectranetics Corporation (The) (a) STAAR Surgical Company (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Health Care - 10.6% (Continued) Health Care Equipment & Supplies - 1.4% (Continued) Symmetry Medical, Inc. (a) $ Synergetics USA, Inc. (a) Syneron Medical Ltd. (a) Synovis Life Technologies, Inc. (a) Teleflex, Inc. (b) TomoTherapy, Inc. (a) Unilife Corporation (a) Vascular Solutions, Inc. (a) Young Innovations, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 3.5% Alliance HealthCare Services, Inc. (a) (b) Almost Family, Inc. (a) America Service Group, Inc. American Dental Partners, Inc. (a) AmerisourceBergen Corporation AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) Assisted Living Concepts, Inc. - Class A (a) BioScrip, Inc. (a) Cardinal Health, Inc. CardioNet, Inc. (a) Catalyst Health Solutions, Inc. (a) Chindex International, Inc. (a) Community Health Systems, Inc. (a) Continucare Corporation (a) (b) Corvel Corporation (a) Coventry Health Care, Inc. (a) (b) Cross Country Healthcare, Inc. (a) DaVita, Inc. (a) Emergency Medical Services Corporation (a) (b) Ensign Group, Inc. (The) (b) Express Scripts, Inc. (a) Five Star Quality Care, Inc. (a) Gentiva Health Services, Inc. (a) Hanger Orthopedic Group, Inc. (a) Health Grades, Inc. (a) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) (b) Healthways, Inc. (a) HMS Holdings Corporation (a) IPC The Hospitalist Company, Inc. (a) Kindred Healthcare, Inc. (a) Landauer, Inc. LCA-Vision, Inc. (a) Magellan Health Services, Inc. (a) McKesson Corporation MedCath Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Health Care - 10.6% (Continued) Health Care Providers & Services - 3.5% (Continued) MEDNAX, Inc. (a) $ Metropolitan Health Networks, Inc. (a) Molina Healthcare, Inc. (a) MWI Veterinary Supply, Inc. (a) National Healthcare Corporation National Research Corporation NightHawk Radiology Holdings, Inc. (a) Odyssey HealthCare, Inc. (a) Omnicare, Inc. (b) PharMerica Corporation (a) Providence Service Corporation (The) (a) (b) RadNet, Inc. (a) RehabCare Group, Inc. (a) (b) Res-Care, Inc. (a) Rural/Metro Corporation (a) (b) Sun Healthcare Group, Inc. (a) (b) Sunrise Senior Living, Inc. (a) (b) Team Health Holdings, Inc. (a) Tenet Healthcare Corporation (a) (b) Triple-S Management Corporation (a) U.S. Physical Therapy, Inc. (a) Universal American Corporation (a) (b) VCA Antech, Inc. (a) WellPoint, Inc. (a) Health Care Technology - 0.9% athenahealth, Inc. (a) Eclipsys Corporation (a) (b) iCad, Inc. (a) MedAssets, Inc. (a) Medidata Solutions, Inc. (a) Merge Healthcare, Inc. (a) Omnicell, Inc. (a) (b) Phase Forward, Inc. (a) (b) SXC Health Solutions Corporation (a) (b) Vital Images, Inc. (a) Life Sciences Tools & Services - 1.2% Accelrys, Inc. (a) Affymetrix, Inc. (a) Arrowhead Research Corporation (a) Bio-Rad Laboratories, Inc. - Class A (a) (b) Bruker Corporation (a) (b) Caliper Life Sciences, Inc. (a) Charles River Laboratories International, Inc. (a) Covance, Inc. (a) eResearchTechnology, Inc. (a) Harvard Bioscience, Inc. (a) Illumina, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Health Care - 10.6% (Continued) Life Sciences Tools & Services - 1.2% (Continued) Kendle International, Inc. (a) $ MDS, Inc. (a) MEDTOX Scientific, Inc. (a) Mettler-Toledo International, Inc. (a) Parexel International Corporation (a) PerkinElmer, Inc. (b) Pharmaceutical Product Development, Inc. PURE Bioscience (a) Qiagen N.V. (a) Sequenom, Inc. (a) SeraCare Life Sciences, Inc. (a) Waters Corporation (a) Pharmaceuticals - 1.3% Adolor Corporation (a) Akorn, Inc. (a) Alexza Pharmaceuticals, Inc. (a) Allergan, Inc. BioMimetic Therapeutics, Inc. (a) Biovail Corporation BMP Sunstone Corporation (a) Cardiome Pharma Corporation (a) Cornerstone Therapeutics, Inc. (a) CPEX Pharmaceuticals, Inc. (a) Cumberland Pharmaceuticals, Inc. (a) Cypress Bioscience, Inc. (a) DURECT Corporation (a) Eurand N.V. (a) (b) Hi-Tech Pharmacal Company, Inc. (a) Impax Laboratories, Inc. (a) (b) Inspire Pharmaceuticals, Inc. (a) Jazz Pharmaceuticals, Inc. (a) King Pharmaceuticals, Inc. (a) (b) Labopharm, Inc. (a) Medicines Company (The) (a) Medicis Pharmaceutical Corporation Nektar Therapeutics (a) NeoStem, Inc. (a) Obagi Medical Products, Inc. (a) Par Pharmaceutical Companies, Inc. (a) Penwest Pharmaceuticals Company (a) Santarus, Inc. (a) Skystar Bio-Pharmaceutical Company Ltd. (a) Somaxon Pharmaceuticals, Inc. (a) SuperGen, Inc. (a) Tianyin Pharmaceutical Company, Inc. ViroPharma, Inc. (a) VIVUS, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Health Care - 10.6% (Continued) Pharmaceuticals - 1.3% (Continued) XenoPort, Inc. (a) $ Industrials - 15.4% Aerospace & Defense - 1.4% AAR Corporation (a) AeroVironment, Inc. (a) American Science & Engineering, Inc. Applied Energetics, Inc. (a) Applied Signal Technology, Inc. Argon ST, Inc. (a) Astronics Corporation (a) BE Aerospace, Inc. (a) Ceradyne, Inc. (a) Cubic Corporation Ducommun, Inc. Elbit Systems Ltd. Esterline Technologies Corporation (a) (b) GeoEye, Inc. (a) Global Defense Technology & Systems, Inc. (a) Herley Industries, Inc. (a) Hexcel Corporation (a) Kratos Defense & Security Solutions, Inc. (a) Ladish Company, Inc. (a) LMI Aerospace, Inc. (a) (b) MOOG, Inc. - Class A (a) Precision Castparts Corporation Stanley, Inc. (a) (b) TransDigm Group, Inc. (a) (b) Triumph Group, Inc. Air Freight & Logistics - 0.4% Air Transport Services Group, Inc. (a) Atlas Air Worldwide Holdings, Inc. (a) C.H. Robinson Worldwide, Inc. Dynamex, Inc. (a) Expeditors International of Washington, Inc. Hub Group, Inc. - Class A (a) Park-Ohio Holdings Corporation (a) Airlines - 1.4% Alaska Air Group, Inc. (a) AMR Corporation (a) (b) Continental Airlines, Inc. - Class B (a) Copa Holdings, S.A. - Class A (b) ExpressJet Holdings, Inc. (a) Hawaiian Holdings, Inc. (a) JetBlue Airways Corporation (a) Pinnacle Airlines Corporation (a) SkyWest, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Industrials - 15.4% (Continued) Airlines - 1.4% (Continued) UAL Corporation (a) $ US Airways Group, Inc. (a) (b) Building Products - 0.4% A.O. Smith Corporation Armstrong World Industries, Inc. (a) Gibraltar Industries, Inc. (a) Griffon Corporation (a) Lennox International, Inc. Masco Corporation Quanex Building Products Corporation Universal Forest Products, Inc. USG Corporation (a) Commercial Services & Supplies - 1.4% ACCO Brands Corporation (a) Alexco Resource Corporation (a) American Reprographics Company (a) APAC Customer Services, Inc. (a) ATC Technology Corporation (a) (b) Brink's Company (The) Cenveo, Inc. (a) Clean Harbors, Inc. (a) CompX International, Inc. Consolidated Graphics, Inc. (a) (b) Cornell Companies, Inc. (a) (b) EnergySolutions, Inc. Ennis, Inc. G&K Services, Inc. Healthcare Services Group, Inc. (b) Herman Miller, Inc. Industrial Services of America, Inc. (a) Interface, Inc. - Class A KAR Auction Services, Inc. (a) Knoll, Inc. M&F Worldwide Corporation (a) (b) McGrath RentCorp Metalico, Inc. (a) Multi-Color Corporation North American Galvanizing & Coatings, Inc. (a) Perma-Fix Environmental Services, Inc. (a) R.R. Donnelley & Sons Company Republic Services, Inc. Schawk, Inc. (b) Standard Parking Corporation (a) Steelcase, Inc. - Class A Stericycle, Inc. (a) Sykes Enterprises, Inc. (a) Team, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Industrials - 15.4% (Continued) Commercial Services & Supplies - 1.4% (Continued) UniFirst Corporation (b) $ US Ecology, Inc. Viad Corp Waste Connections, Inc. (a) Construction & Engineering - 0.9% AECOM Technology Corporation (a) (b) Chicago Bridge & Iron Company N.V. (a) (b) Dycom Industries, Inc. (a) Fluor Corporation Furmanite Corporation (a) Great Lakes Dredge & Dock Corporation (b) KBR, Inc. KHD Humboldt Wedag International AG (a) KHD Humboldt Wedag International AG (d) Layne Christensen Company (a) Michael Baker Corporation (a) Sterling Construction Company, Inc. (a) Tutor Perini Corporation (a) URS Corporation (a) Electrical Equipment - 1.3% A123 Systems, Inc. (a) Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. Baldor Electric Company Broadwind Energy, Inc. (a) China Electric Motor, Inc. (a) Emerson Electric Company Franklin Electric Company, Inc. FuelCell Energy, Inc. (a) Fushi Copperweld, Inc. (a) Generac Holdings, Inc. (a) Hoku Corporation (a) 58 Hong Kong Highpower Technology, Inc. (a) Hubbell, Inc. (b) Jinpan International Ltd. Lihua International, Inc. (a) LSI Industries, Inc. Nexxus Lighting, Inc. (a) Orion Energy Systems, Inc. (a) Polypore International, Inc. (a) Powell Industries, Inc. (a) Regal-Beloit Corporation (b) Sensata Technologies Holding N.V. (a) Thomas & Betts Corporation (a) (b) Vicor Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Industrials - 15.4% (Continued) Industrial Conglomerates - 0.1% Raven Industries, Inc. $ Seaboard Corporation 95 Standex International Corporation Tredegar Corporation Machinery - 4.2% Alamo Group, Inc. (b) Altra Holdings, Inc. (a) (b) American Railcar Industries, Inc. (a) Ampco-Pittsburgh Corporation ArvinMeritor, Inc. (a) Blount International, Inc. (a) (b) Cascade Corporation 50 Caterpillar, Inc. Chart Industries, Inc. (a) China Wind Systems, Inc. (a) China Yuchai International Ltd. (b) CIRCOR International, Inc. Colfax Corporation (a) Columbus McKinnon Corporation (a) Crane Company (b) Cummins, Inc. Deere & Company Duoyuan Printing, Inc. (a) Dynamic Materials Corporation Eaton Corporation Federal Signal Corporation Flow International Corporation (a) Force Protection, Inc. (a) Gardner Denver, Inc. (b) Graham Corporation Greenbrier Companies, Inc. (The) (a) (b) Hardinge, Inc. Harsco Corporation (b) Hurco Companies, Inc. (a) IDEX Corporation (b) Illinois Tool Works, Inc. John Bean Technologies Corporation Joy Global, Inc. Kadant, Inc. (a) Kaydon Corporation L.B. Foster Company - Class A (a) Lincoln Electric Holdings, Inc. (b) Lydall, Inc. (a) Manitowoc Company, Inc. (The) (b) Met-Pro Corporation Miller Industries, Inc. Mueller Industries, Inc. Mueller Water Products, Inc. - Class A (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Industrials - 15.4% (Continued) Machinery - 4.2% (Continued) NACCO Industries, Inc. - Class A (b) $ Pall Corporation Pentair, Inc. PMFG, Inc. (a) Portec Rail Products, Inc. RBC Bearings, Inc. (a) Robbins & Myers, Inc. Sauer-Danfoss, Inc. (a) (b) SPX Corporation (b) Tecumseh Products Company - Class A (a) 41 Tennant Company Thermadyne Holdings Corporation (a) Timken Company (b) Trimas Corporation (a) (b) Twin Disc, Inc. Valmont Industries, Inc. Wabash National Corporation (a) WABCO Holdings, Inc. (a) (b) Watts Water Technologies, Inc. - Class A Westport Innovations, Inc. (a) WSI Industries, Inc. (a) Xerium Technologies, Inc. (a) Marine - 0.5% Baltic Trading Ltd. (a) Danaos Corporation (a) DryShips, Inc. (a) Genco Shipping & Trading Ltd. (a) Horizon Lines, Inc. International Shipholding Corporation (b) Navios Maritime Acquisition Corporation (a) Navios Maritime Holdings, Inc. Navios Maritime Partners, L.P. (b) OceanFreight, Inc. (a) Paragon Shipping, Inc. Safe Bulkers, Inc. (b) Seanergy Maritime Holdings Corporation (a) Seaspan Corporation (b) Star Bulk Carriers Corporation Professional Services - 1.0% Acacia Research Corporation (a) Administaff, Inc. CBIZ, Inc. (a) CDI Corporation CRA International, Inc. (a) Dolan Company (The) (a) Equifax, Inc. Exponent, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Industrials - 15.4% (Continued) Professional Services - 1.0% (Continued) FTI Consulting, Inc. (a) $ Hill International, Inc. (a) Hudson Highland Group, Inc. (a) ICF International, Inc. (a) IHS, Inc. - Class A (a) Kforce, Inc. (a) (b) Korn/Ferry International (a) Lightbridge Corporation (a) Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) Odyssey Marine Exploration, Inc. (a) On Assignment, Inc. (a) Resources Connection, Inc. (a) School Specialty, Inc. (a) SFN Group, Inc. (a) TrueBlue, Inc. (a) (b) Verisk Analytics, Inc. - Class A (a) Volt Information Sciences, Inc. (a) (b) VSE Corporation Road & Rail - 0.8% AMERCO (a) Celadon Group, Inc. (a) Covenant Transportation Group, Inc. (a) Dollar Thrifty Automotive Group, Inc. (a) Genesee & Wyoming, Inc. - Class A (a) Marten Transport Ltd. (a) Old Dominion Freight Line, Inc. (a) Quality Distribution, Inc. (a) RailAmerica, Inc. (a) Roadrunner Transportation Systems, Inc. (a) Ryder System, Inc. Saia, Inc. (a) USA Truck, Inc. (a) Vitran Corporation, Inc. (a) Werner Enterprises, Inc. YRC Worldwide, Inc. (a) Trading Companies & Distributors - 1.5% Aceto Corporation Aircastle Ltd. (b) CAI International, Inc. (a) (b) China Armco Metals, Inc. (a) DXP Enterprises, Inc. (a) H&E Equipment Services, Inc. (a) Interline Brands, Inc. (a) Kaman Corporation Lawson Products, Inc. RSC Holdings, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Industrials - 15.4% (Continued) Trading Companies & Distributors - 1.5% (Continued) TAL International Group, Inc. $ Textainer Group Holdings Ltd. (b) United Rentals, Inc. (a) (b) Watsco, Inc. Transportation Infrastructure - 0.1% Aegean Marine Petroleum Network, Inc. China Infrastructure Investment Corporation (a) Macquarie Infrastructure Company, LLC (a) Information Technology - 15.4% Communications Equipment - 2.5% ADC Telecommunications, Inc. (a) ADTRAN, Inc. Alvarion Ltd. (a) Anaren, Inc. (a) Arris Group, Inc. (a) Aruba Networks, Inc. (a) (b) AudioCodes Ltd. (a) Aviat Networks, Inc. (a) (b) Bel Fuse, Inc. - Class B BigBand Networks, Inc. (a) Black Box Corporation Blue Coat Systems, Inc. (a) Brocade Communications Systems, Inc. (a) (b) Calix, Inc. (a) Ceragon Networks Ltd. (a) Cogo Group, Inc. (a) Communications Systems, Inc. Comtech Telecommunications Corporation (a) (b) Digi International, Inc. (a) EchoStar Corporation - Class A (a) (b) Emulex Corporation (a) Extreme Networks, Inc. (a) F5 Networks, Inc. (a) Globecomm Systems, Inc. (a) Harmonic, Inc. (a) Hughes Communications, Inc. (a) Infinera Corporation (a) (b) Ituran Location & Control Ltd. Ixia (a) (b) Loral Space & Communications, Inc. (a) Mitel Networks Corporation (a) Network Engines, Inc. (a) Oclaro, Inc. (a) Oplink Communications, Inc. (a) Opnext, Inc. (a) Orckit Communications Ltd. (a) PC-Tel, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) Communications Equipment - 2.5% (Continued) Powerwave Technologies, Inc. (a) $ Radware Ltd. (a) Riverbed Technology, Inc. (a) SeaChange International, Inc. (a) ShoreTel, Inc. (a) Sierra Wireless, Inc. (a) Sonus Networks, Inc. (a) (b) Tekelec (a) Tellabs, Inc. (b) ViaSat, Inc. (a) ZST Digital Networks, Inc. (a) Computers & Peripherals - 1.3% ADPT Corporation (a) (b) Compellent Technologies, Inc. (a) Diebold, Inc. (b) Electronics for Imaging, Inc. (a) EMC Corporation (a) Hypercom Corporation (a) Immersion Corporation (a) Intermec, Inc. (a) Intevac, Inc. (a) (b) Isilon Systems, Inc. (a) (b) Key Tronic Corporation (a) LaserCard Corporation (a) NCR Corporation (a) (b) NetApp, Inc. (a) QLogic Corporation (a) (b) Quantum Corporation (a) SanDisk Corporation (a) Super Micro Computer, Inc. (a) Xyratex Ltd. (a) Electronic Equipment, Instruments & Components - 2.5% Agilysys, Inc. (a) (b) Arrow Electronics, Inc. (a) (b) AVX Corporation (b) Brightpoint, Inc. (a) Checkpoint Systems, Inc. (a) China Security & Surveillance Technology, Inc. (a) Cogent, Inc. (a) Cognex Corporation Coherent, Inc. (a) CPI International, Inc. (a) (b) CTS Corporation DDi Corporation (b) Dolby Laboratories, Inc. - Class A (a) Electro Rent Corporation Electro Scientific Industries, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) Electronic Equipment, Instruments & Components - 2.5% (Continued) Funtalk China Holdings Ltd. (a) $ Gerber Scientific, Inc. (a) Ingram Micro, Inc. - Class A (a) (b) Insight Enterprises, Inc. (a) Jabil Circuit, Inc. Keithley Instruments, Inc. KEMET Corporation (a) L-1 Identity Solutions, Inc. (a) Littelfuse, Inc. (a) Measurement Specialties, Inc. (a) Mercury Computer Systems, Inc. (a) Methode Electronics, Inc. MTS Systems Corporation Multi-Fineline Electronix, Inc. (a) (b) National Instruments Corporation (b) Newport Corporation (a) Orbotech Ltd. (a) Park Electrochemical Corporation Richardson Electronics Ltd. (b) Rofin-Sinar Technologies, Inc. (a) Rogers Corporation (a) (b) SMART Modular Technologies (WWH), Inc. (a) SMTC Corporation (a) Spectrum Control, Inc. (a) Viasystems Group, Inc. (a) Vishay Intertechnology, Inc. (a) (b) Zygo Corporation (a) Internet Software & Services - 0.7% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) Archipelago Learning, Inc. (a) Art Technology Group, Inc. (a) Autobytel, Inc. (a) Dice Holdings, Inc. (a) DivX, Inc. (a) GigaMedia Ltd. (a) IAC/InterActiveCorporation (a) IncrediMail Ltd. InfoSpace, Inc. (a) Internap Network Services Corporation (a) (b) Internet Capital Group, Inc. (a) iPass, Inc. (a) Keynote Systems, Inc. Limelight Networks, Inc. (a) (b) Liquidity Services, Inc. (a) Local.com Corporation (a) LogMeIn, Inc. (a) LoopNet, Inc. (a) (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) Internet Software & Services - 0.7% (Continued) MercadoLibre, Inc. (a) $ Monster Worldwide, Inc. (a) Openwave Systems, Inc. (a) Perficient, Inc. (a) RealNetworks, Inc. (a) Saba Software, Inc. (a) Support.com, Inc. (a) TechTarget, Inc. (a) Terremark Worldwide, Inc. (a) United Online, Inc. ValueClick, Inc. (a) VeriSign, Inc. (a) Web.com Group, Inc. (a) IT Services - 1.6% Acxiom Corporation (a) (b) Broadridge Financial Solutions, Inc. (b) CACI International, Inc. - Class A (a) CGI Group, Inc. (a) CIBER, Inc. (a) Cognizant Technology Solutions Corporation -Class A (a) CoreLogic, Inc. (b) CSG Systems International, Inc. (a) Diamond Management & Technology Consultants, Inc. DST Systems, Inc. Dynamics Research Corporation (a) Forrester Research, Inc. (a) Gartner, Inc. - Class A (a) Global Cash Access Holdings, Inc. (a) Global Payments, Inc. Hewitt Associates, Inc. - Class A (a) iGATE Corporation (b) Lionbridge Technologies, Inc. (a) Mantech International Corporation - Class A (a) MAXIMUS, Inc. MoneyGram International, Inc. (a) NCI, Inc. - Class A (a) Ness Technologies, Inc. (a) NeuStar, Inc. - Class A (a) RightNow Technologies, Inc. (a) (b) Sapient Corporation (a) SPS Commerce, Inc. (a) SRA International, Inc. - Class A (a) Syntel, Inc. TeleTech Holdings, Inc. (a) (b) Telvent GIT, S.A. (a) TNS, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) IT Services - 1.6% (Continued) Virtusa Corporation (a) $ Yucheng Technologies Ltd. (a) Office Electronics - 0.0% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 4.9% Actel Corporation (a) Advanced Analogic Technologies, Inc. (a) Advanced Energy Industries, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) Altera Corporation Amkor Technology, Inc. (a) ANADIGICS, Inc. (a) Applied Micro Circuits Corporation (a) Atmel Corporation (a) (b) ATMI, Inc. (a) AuthenTec, Inc. (a) Axcelis Technologies, Inc. (a) AXT, Inc. (a) Broadcom Corporation - Class A Brooks Automation, Inc. (a) Canadian Solar, Inc. (a) CEVA, Inc. (a) ChipMOS TECHNOLOGIES (Bermuda) LTD. (a) Cirrus Logic, Inc. (a) (b) Cohu, Inc. Conexant Systems, Inc. (a) (b) Cymer, Inc. (a) Cypress Semiconductor Corporation (a) Diodes, Inc. (a) DSP Group, Inc. (a) Entegris, Inc. (a) (b) Entropic Communications, Inc. (a) (b) EZchip Semiconductor Ltd. (a) (b) Fairchild Semiconductor International, Inc. (a) FEI Company (a) FSI International, Inc. (a) GSI Technology, Inc. (a) GT Solar International, Inc. (a) Ikanos Communications, Inc. (a) Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. (a) 40 IXYS Corporation (a) Kopin Corporation (a) Kulicke & Soffa Industries, Inc. (a) Lam Research Corporation (a) Lattice Semiconductor Corporation (a) (b) Linear Technology Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) Semiconductors & Semiconductor Equipment - 4.9% (Continued) LSI Corporation (a) $ LTX-Credence Corporation (a) Mattson Technology, Inc. (a) MaxLinear, Inc. - Class A (a) Mellanox Technologies Ltd. (a) MEMC Electronic Materials, Inc. (a) Micrel, Inc. Microchip Technology, Inc. Microtune, Inc. (a) Mindspeed Technologies, Inc. (a) MIPS Technologies, Inc. (a) MKS Instruments, Inc. (a) Monolithic Power Systems, Inc. (a) National Semiconductor Corporation (b) Novellus Systems, Inc. (a) NVE Corporation (a) ON Semiconductor Corporation (a) (b) Pericom Semiconductor Corporation (a) PLX Technology, Inc. (a) PMC-Sierra, Inc. (a) Rambus, Inc. (a) Rudolph Technologies, Inc. (a) Silicon Image, Inc. (a) Skyworks Solutions, Inc. (a) Spansion, Inc. (a) SunPower Corporation - Class B (a) Teradyne, Inc. (a) Tessera Technologies, Inc. (a) Tower Semiconductor Ltd. (a) Trident Microsystems, Inc. (a) TriQuint Semiconductor, Inc. (a) (b) Ultra Clean Holdings, Inc. (a) Ultratech, Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) (b) Veeco Instruments, Inc. (a) Verigy Ltd. (a) Virage Logic Corporation (a) (b) Volterra Semiconductor Corporation (a) Xilinx, Inc. Zoran Corporation (a) Software - 1.9% ACI Worldwide, Inc. (a) Actuate Corporation (a) (b) ArcSight, Inc. (a) Aspen Technology, Inc. (a) Blackbaud, Inc. Bottomline Technologies, Inc. (a) (b) Cadence Design Systems, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) Software - 1.9% (Continued) CDC Corporation - Class A (a) $ Citrix Systems, Inc. (a) ClickSoftware Technologies Ltd. (a) CommVault Systems, Inc. (a) Convio, Inc. (a) Deltek, Inc. (a) (b) Digimarc Corporation (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) Informatica Corporation (a) Interactive Intelligence, Inc. (a) Intuit, Inc. (a) Lawson Software, Inc. (a) (b) Mentor Graphics Corporation (a) MICROS Systems, Inc. (a) MicroStrategy, Inc. - Class A (a) Monotype Imaging Holdings, Inc. (a) Net 1 UEPS Technologies, Inc. (a) NetScout Systems, Inc. (a) Novell, Inc. (a) (b) Nuance Communications, Inc. (a) OPNET Technologies, Inc. Parametric Technology Corporation (a) Progress Software Corporation (a) PROS Holdings, Inc. (a) Quest Software, Inc. (a) Radiant Systems, Inc. (a) RealD, Inc. (a) Red Hat, Inc. (a) Renaissance Learning, Inc. Rovi Corporation (a) S1 Corporation (a) Salesforce.com, Inc. (a) Smith Micro Software, Inc. (a) SolarWinds, Inc. (a) Solera Holdings, Inc. Sourcefire, Inc. (a) SRS Labs, Inc. (a) SS&C Technologies Holdings, Inc. (a) Synchronoss Technologies, Inc. (a) Take-Two Interactive Software, Inc. (a) Taleo Corporation - Class A (a) TeleCommunication Systems, Inc. (a) TeleNav, Inc. (a) THQ, Inc. (a) (b) TIBCO Software, Inc. (a) Unica Corporation (a) Verint Systems, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Information Technology - 15.4% (Continued) Software - 1.9% (Continued) VMware, Inc. - Class A (a) $ Materials - 6.3% Chemicals - 2.5% A. Schulman, Inc. Arch Chemicals, Inc. Cabot Corporation (b) Chase Corporation Cytec Industries, Inc. (b) E.I. du Pont de Nemours and Company Eastman Chemical Company Ecolab, Inc. Ferro Corporation (a) Flotek Industries, Inc. (a) Huntsman Corporation Innophos Holdings, Inc. Innospec, Inc. (a) KMG Chemicals, Inc. (b) Koppers Holdings, Inc. Kraton Performance Polymers, Inc. (a) Landec Corporation (a) Lubrizol Corporation (The) Minerals Technologies, Inc. (b) NewMarket Corporation NL Industries, Inc. OMNOVA Solutions, Inc. (a) PolyOne Corporation (a) Quaker Chemical Corporation Rockwood Holdings, Inc. (a) (b) RPM International, Inc. Senomyx, Inc. (a) ShengdaTech, Inc. (a) Sigma-Aldrich Corporation Solutia, Inc. (a) Spartech Corporation (a) Valspar Corporation (The) (b) W.R. Grace & Company (a) Westlake Chemical Corporation Yongye International, Inc. (a) ZAGG, Inc. (a) Construction Materials - 0.0% China Advanced Construction Materials Group, Inc. (a) United States Lime & Minerals, Inc. (a) Containers & Packaging - 0.7% AEP Industries, Inc. (a) Aptargroup, Inc. Ball Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Materials - 6.3% (Continued) Containers & Packaging - 0.7% (Continued) Boise, Inc. (a) $ Crown Holdings, Inc. (a) Graham Packaging Company, Inc. (a) Graphic Packaging Holding Company (a) Greif, Inc. - Class A Myers Industries, Inc. Packaging Corporation of America (b) Pactiv Corporation (a) Rock-Tenn Company - Class A Sonoco Products Company (b) Temple-Inland, Inc. UFP Technologies, Inc. (a) Metals & Mining - 2.6% A.M. Castle & Company (a) Allied Nevada Gold Corporation (a) Anooraq Resources Corporation (a) Augusta Resource Corporation (a) Aurizon Mines Ltd. (a) (b) Banro Corporation (a) Brush Engineered Materials, Inc. (a) Capital Gold Corporation (a) Carpenter Technology Corporation (b) Century Aluminum Company (a) China Gerui Advanced Materials Group Ltd. (a) Coeur d'Alene Mines Corporation (a) Compass Minerals International, Inc. Corriente Resources, Inc. - Class A (a) Endeavour Silver Corporation (a) Entrée Gold, Inc. (a) Exeter Resource Corporation (a) Extorre Gold Mines Ltd. (a) Fronteer Gold, Inc. (a) (b) Gammon Gold, Inc. (a) General Moly, Inc. (a) Gerdau AmeriSteel Corporation (a) Globe Specialty Metals, Inc. (a) Goldcorp, Inc. Golden Star Resources Ltd. (a) Harry Winston Diamond Corporation (a) Haynes International, Inc. Hecla Mining Company (a) Horsehead Holding Corporation (a) IAMGOLD Corporation International Tower Hill Mines Ltd. (a) Jaguar Mining, Inc. (a) Keegan Resources, Inc. (a) MAG Silver Corporation (a) Mesabi Trust TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Materials - 6.3% (Continued) Metals & Mining - 2.6% (Continued) Metals USA Holdings Corporation (a) $ Minefinders Corporation Ltd. (a) Nevsun Resources Ltd. (a) New Gold, Inc. (a) Newmont Mining Corporation Noranda Aluminum Holding Corporation (a) North American Palladium Ltd. (a) (b) Northern Dynasty Minerals Ltd. (a) (b) Northgate Minerals Corporation (a) NovaGold Resources, Inc. (a) Platinum Group Metals Ltd. (a) Polymet Mining Corporation (a) Puda Coal, Inc. (a) Qiao Xing Universal Telephone, Inc. (a) Reliance Steel & Aluminum Company (b) RTI International Metals, Inc. (a) Rubicon Minerals Corporation (a) (b) Schnitzer Steel Industries, Inc. - Class A Seabridge Gold, Inc. (a) Silver Standard Resources, Inc. (a) Silvercorp Metals, Inc. Steel Dynamics, Inc. Stillwater Mining Company (a) Taseko Mines Ltd. (a) Terra Nova Realty Corporation (a) Timberline Resources Corporation (a) Titanium Metals Corporation (a) U.S. Energy Corporation (a) Universal Stainless & Alloy Products, Inc. (a) Vista Gold Corporation (a) Walter Energy, Inc. WHX Corporation (a) Worthington Industries, Inc. Yamana Gold, Inc. Paper & Forest Products - 0.5% Buckeye Technologies, Inc. (a) Clearwater Paper Corporation (a) Domtar Corporation KapStone Paper and Packaging Corporation (a) Louisiana-Pacific Corporation (a) Neenah Paper, Inc. Orient Paper, Inc. (a) Verso Paper Corporation (a) Wausau Paper Corporation (a) Telecommunication Services - 1.1% Diversified Telecommunication Services - 0.8% Atlantic Tele-Network, Inc. (b) TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Telecommunication Services - 1.1% (Continued) Diversified Telecommunication Services - 0.8% (Continued) Consolidated Communications Holdings, Inc. $ General Communication, Inc. - Class A (a) Global Crossing Ltd. (a) Globalstar, Inc. (a) Level 3 Communications, Inc. (a) PAETEC Holding Corporation (a) Premiere Global Services, Inc. (a) Qwest Communications International, Inc. SureWest Communications (a) tw telecom, inc. (a) (b) Vonage Holdings Corporation (a) Windstream Corporation Wireless Telecommunication Services - 0.3% American Tower Corporation - Class A (a) Cellcom Israel Ltd. Clearwire Corporation (a) Crown Castle International Corporation (a) FiberTower Corporation (a) Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) NII Holdings, Inc. (a) NTELOS Holdings Corporation SBA Communications Corporation - Class A (a) Sprint Nextel Corporation (a) Syniverse Holdings, Inc. (a) United States Cellular Corporation (a) Utilities - 1.6% Electric Utilities - 0.7% American Electric Power Company, Inc. Brookfield Infrastructure Partners, L.P. Central Vermont Public Service Corporation Cleco Corporation DPL, Inc. (b) El Paso Electric Company (a) ITC Holdings Corporation Northeast Utilities NV Energy, Inc. (b) Pepco Holdings, Inc. Pinnacle West Capital Corporation Progress Energy, Inc. Southern Company (The) UIL Holdings Corporation (b) Westar Energy, Inc. Gas Utilities - 0.7% AGL Resources, Inc. (b) Amerigas Partners, L.P. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 86.6% (Continued) Shares Value Utilities - 1.6% (Continued) Gas Utilities - 0.7% (Continued) Atmos Energy Corporation (b) $ Chesapeake Utilities Corporation Ferrellgas Partners, L.P. Laclede Group, Inc. (The) Nicor, Inc. Questar Corporation Southwest Gas Corporation Spectra Energy Partners, L.P. Star Gas Partners, L.P. Suburban Propane Partners, L.P. UGI Corporation (b) Independent Power Producers & Energy Traders - 0.0% NRG Energy, Inc. (a) RRI Energy, Inc. (a) U.S. Geothermal, Inc. (a) Multi-Utilities - 0.1% Alliant Energy Corporation Avista Corporation CenterPoint Energy, Inc. CH Energy Group, Inc. Consolidated Edison, Inc. DTE Energy Company NiSource, Inc. NSTAR OGE Energy Corporation Public Service Enterprise Group, Inc. SCANA Corporation Vectren Corporation Wisconsin Energy Corporation Xcel Energy, Inc. Water Utilities - 0.1% American States Water Company California Water Service Group Cascal N.V. Connecticut Water Service, Inc. 70 Middlesex Water Company Southwest Water Company Tri-Tech Holding, Inc. (a) (b) Total Common Stocks(Cost$897,435,804) $ CLOSED-END FUNDS - 5.1% Shares Value Aberdeen Asia-Pacific Income Fund, Inc. $ TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.1% (Continued) Shares Value Aberdeen Australia Equity Fund, Inc. $ Aberdeen Israel Fund, Inc. (a) Aberdeen Latin America Equity Fund, Inc. 60 Adams Express Company (The) Advent/Claymore Convertible Securities & Income Fund Advent/Claymore Global Convertible Securities & Income Fund AllianceBernstein Global High Income Fund, Inc. AllianceBernstein Income Fund, Inc. AllianceBernstein National Municipal Income Fund, Inc. Alpine Global Dynamic Dividend Fund Alpine Global Premier Properties Fund American Municipal Income Portfolio, Inc. American Select Portfolio, Inc. ASA Ltd. Asia Tigers Fund, Inc. Bancroft Fund Ltd. BlackRock Core Bond Trust BlackRock Corporate High Yield Fund III, Inc. BlackRock Corporate High Yield Fund V, Inc. BlackRock Corporate High Yield Fund VI, Inc. BlackRock Corporate High Yield Fund, Inc. BlackRock Credit Allocation Income Trust IV BlackRock Debt Strategies Fund, Inc. BlackRock Diversified Income Strategies Fund, Inc. BlackRock Energy & Resources Trust BlackRock Enhanced Capital & Income Fund BlackRock Enhanced Government Fund, Inc. BlackRock Floating Rate Income Trust BlackRock Florida Municipal 2020 Term Trust BlackRock Global Opportunities Equity Trust BlackRock High Yield Trust BlackRock Income Opportunity Trust, Inc. BlackRock Insured Municipal Income Investment Trust BlackRock Investment Quality Municipal Trust BlackRock Limited Duration Income Trust BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock MuniAssets Fund, Inc. BlackRock Municipal 2020 Term Trust BlackRock MuniEnhanced Fund, Inc. BlackRock MuniHoldings California Insured Fund, Inc. BlackRock MuniHoldings Fund, Inc. BlackRock MuniHoldings Insured Fund, Inc. BlackRock MuniHoldings Insured Investment Fund BlackRock MuniHoldings New York Insured Fund, Inc. BlackRock Munivest Fund, Inc. BlackRock MuniYield Arizona Fund, Inc. BlackRock MuniYield California Fund, Inc. BlackRock MuniYield California Insured Fund, Inc. BlackRock MuniYield Insured Fund BlackRock MuniYield Insured Investment Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.1% (Continued) Shares Value BlackRock MuniYield Investment Fund $ BlackRock MuniYield New Jersey Insured Fund, Inc. BlackRock MuniYield New York Insured Fund, Inc. BlackRock MuniYield Quality Fund II, Inc. BlackRock MuniYield Quality Fund, Inc. BlackRock New Jersey Municipal Bond Trust BlackRock New Jersey Municipal Income Trust BlackRock New York Insured Municipal Income Trust BlackRock New York Municipal Income Trust II BlackRock Pennsylvania Strategic Municipal Trust BlackRock Real Asset Equity Trust BlackRock S&P Quality Rankings Global Equity Managed Trust BlackRock Senior High Income Fund, Inc. BlackRock Strategic Bond Trust BlackRock Strategic Dividend Achievers Trust Blackstone/GSO Senior Floating Rate Term Fund (a) Blue Chip Value Fund, Inc. (a) Boulder Growth & Income Fund, Inc. (a) Boulder Total Return Fund, Inc. (a) Calamos Global Dynamic Income Fund Calamos Global Total Return Fund Calamos Strategic Total Return Fund Central Securities Corporation Chartwell Dividend and Income Fund, Inc. Claymore Dividend & Income Fund ClearBridge Energy MLP Fund, Inc. (a) Clough Global Equity Fund Clough Global Opportunities Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers REIT and Preferred Income Fund, Inc. Cohen & Steers Total Return Realty Fund, Inc. Credit Suisse Asset Management Income Fund, Inc. DCA Total Return Fund Delaware Enhanced Global Dividend and Income Fund Delaware Investments Arizona Municipal Income Fund, Inc. Delaware Investments Colorado Municipal Income Fund, Inc. Delaware Investments Minnesota Municipal Income Fund II Delaware Investments National Municipal Income Fund Denali Fund (The) Diamond Hill Financial Trends Fund, Inc. Dow 30 Premium & Dividend Income Fund, Inc. Dreyfus Strategic Municipal Bond Fund Dreyfus Strategic Municipals, Inc. DTF Tax-Free Income, Inc. DWS Global High Income Fund, Inc. DWS High Income Trust TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.1% (Continued) Shares Value DWS Multi-Market Income Trust $ DWS Municipal Income Trust DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. Eagle Capital Growth Fund, Inc. Eaton Vance California Municipal Income Trust Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Floating-Rate Income Trust Eaton Vance Limited Duration Income Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance National Municipal Opportunities Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Senior Income Trust Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Ellsworth Fund Ltd. Engex, Inc. (a) Equus Total Return, Inc. (a) Federated Premium Intermediate Municipal Income Fund First Opportunity Fund, Inc. First Trust Enhanced Equity Income Fund First Trust Specialty Finance & Finance Opportunities Fund First Trust Strategic High Income Fund First Trust Strategic High Income Fund III First Trust/FIDAC Mortgage Income Fund Foxby Corporation (a) Gabelli Convertible and Income Securities Fund, Inc. (The) Gabelli Global Deal Fund (The) Gabelli Global Multimedia Trust, Inc. Gabelli Healthcare & WellnessRx Trust (The) (a) General American Investors Company, Inc. Global Income & Currency Fund, Inc. Guggenheim Enhanced Equity Income Fund H&Q Healthcare Investors H&Q Life Sciences Investors Helios Advantage Income Fund, Inc. Helios Multi-Sector High Income Fund, Inc. Helios Strategic Mortgage Income Fund, Inc. Herzfeld Caribbean Basin Fund, Inc. (a) ING Clarion Global Real Estate Income Fund ING Prime Rate Trust Invesco California Insured Municipal Income Trust Invesco Insured California Municipal Securities Invesco Insured Municipal Bond Trust Invesco Insured Municipal Income Trust Invesco Insured Municipal Securities Invesco Insured Municipal Trust Invesco Quality Municipal Securities TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.1% (Continued) Shares Value Invesco Van Kampen Ohio Quality Municipal Trust $ Invesco Van Kampen Senior Income Trust Japan Equity Fund, Inc. (The) Japan Smaller Capitalization Fund, Inc. JF China Region Fund, Inc. John Hancock Bank and Thrift Opportunity Fund Lazard Global Total Return & Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All-Star Equity Fund Liberty All-Star Growth Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Madison/Claymore Covered Call & Equity Strategy Fund Mexico Equity and Income Fund, Inc. (The) (a) MFS Charter Income Trust MFS Intermediate High Income Fund MFS Intermediate Income Trust MFS Investment Grade Municipal Trust MFS Multimarket Income Trust Morgan Stanley Asia-Pacific Fund, Inc. Morgan Stanley Eastern Europe Fund, Inc. (a) Morgan Stanley Emerging Markets Debt Fund, Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Frontier Emerging Markets Fund Neuberger Berman California Intermediate Municipal Fund, Inc. Neuberger Berman Intermediate Municipal Fund, Inc. Neuberger Berman New York Intermediate Municipal Fund, Inc. New Ireland Fund, Inc. (The) (a) Nicholas-Applegate Global Equity & Convertible Income Fund Nuveen Arizona Dividend Advantage Municipal Fund Nuveen Arizona Dividend Advantage Municipal Fund 3 Nuveen Arizona Premium Income Municipal Fund Nuveen California Municipal Market Opportunity Fund Nuveen California Municipal Value Fund Nuveen California Municipal Value Fund 2 Nuveen California Performance Plus Municipal Fund, Inc. Nuveen California Premium Income Municipal Fund Nuveen California Quality Income Municipal Fund Nuveen California Select Tax-Free Income Portfolio Nuveen Connecticut Dividend Advantage Municipal Fund 3 Nuveen Connecticut Premium Income Municipal Fund Nuveen Diversified Dividend & Income Fund Nuveen Equity Premium Income Fund Nuveen Equity Premium Opportunity Fund Nuveen Floating Rate Income Opportunity Fund Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Georgia Premium Income Municipal Fund Nuveen Global Government Enhanced Income Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.1% (Continued) Shares Value Nuveen Insured New York Dividend Advantage Municipal Fund $ Nuveen Insured New York Tax Free Advantage Municipal Fund Nuveen Insured Tax-Free Advantage Municipal Fund Nuveen Maryland Premium Income Municipal Fund Nuveen Massachusetts Premium Income Municipal Fund Nuveen Michigan Dividend Advantage Municipal Fund Nuveen Michigan Premium Income Municipal Fund, Inc. Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Municipal Advantage Fund Nuveen Municipal Value Fund 2 Nuveen New Jersey Investment Quality Municipal Fund, Inc. Nuveen New Jersey Municipal Value Fund Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Fund 2 Nuveen New York Investment Quality Municipal Fund Nuveen New York Municipal Value Fund Nuveen New York Municipal Value Fund 2 Nuveen New York Performance Plus Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen New York Select Tax-Free Income Portfolio Nuveen Ohio Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 1 15 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Premier Insured Municipal Income Fund, Inc. Nuveen Premier Municipal Income Fund, Inc. Nuveen Premium Income Municipal Fund Nuveen Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Fund 4 Nuveen Quality Income Municipal Fund Nuveen Real Estate Income Fund Nuveen Select Tax-Free Income Portfolio 2 Nuveen Select Tax-Free Income Portfolio 3 Nuveen Senior Income Fund Nuveen Tax-Advantaged Dividend Growth Fund Pacholder High Yield Fund, Inc. PIMCO New York Municipal Income Fund Pioneer Diversified High Income Trust Pioneer Floating Rate Trust Putnam Managed Municipal Income Trust Putnam Municipal Opportunities Trust RENN Global Entrepreneurs Fund (a) RiverSource LaSalle International Real Estate Fund, Inc. RMR Asia Pacific Real Estate Fund (a) RMR Real Estate Income Fund TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) CLOSED-END FUNDS - 5.1% (Continued) Shares Value Royce Focus Trust, Inc. (a) $ Royce Micro-Cap Trust, Inc. (a) Royce Value Trust, Inc. (a) Strategic Global Income Fund, Inc. 33 Taiwan Greater China Fund (The) (a) Templeton Dragon Fund, Inc. Templeton Emerging Markets Fund Templeton Russia & East European Fund, Inc. (a) Tortoise Energy Capital Corporation Transamerica Income Shares, Inc. Tri-Continental Corporation Wells Fargo Advantage Global Dividend Opportunity Fund Wells Fargo Advantage Multi-Sector Income Fund Wells Fargo Advantage Utilities and High Income Fund Western Asset Income Fund Western Asset Municipal Defined Opportunity Trust, Inc. Western Asset Municipal High Income Fund, Inc. Western Asset Municipal Partners Fund, Inc. Zweig Fund, Inc. Zweig Total Return Fund, Inc. (The) Total Closed-End Funds(Cost$54,401,791) $ EXCHANGE-TRADED FUNDS - 0.1% Shares Value iShares Nasdaq Biotechnology Index Fund (a) $ SPDR Dow Jones Large Cap Growth ETF 65 SPDR Morgan Stanley Technology ETF 56 Vanguard Extended Duration Treasury ETF (b) WisdomTree Earnings 500 Fund 35 Total Exchange-Traded Funds(Cost$749,127) $ WARRANTS - 0.0% Shares Value Xerium Technologies, Inc. (a)(Cost $0) $ TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 5.5% Shares Value UMB Money Market Fiduciary, 0.03% (e) (Cost $59,105,595) $ Total Investments at Value - 97.3% (Cost $1,011,692,317) $ Other Assets in Excess of Liabilities-2.7% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Fair Value priced (Note 1).Fair valued securities totaled $54,733at July 31, 2010, representing 0.0%of net assets. (d) Security is traded on Xetra, a worldwide electronic securities trading system based in Frankfurt, Germany. (e) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT July 31, 2010 (Unaudited) COMMON STOCKS - 60.1% Shares Value Consumer Discretionary - 11.8% Auto Components - 0.7% American Axle & Manufacturing Holdings, Inc. (a) $ China Automotive Systems, Inc. (a) Cooper Tire & Rubber Company Fuel Systems Solutions, Inc. (a) Icahn Enterprises, L.P. Johnson Controls, Inc. Stoneridge, Inc. (a) 36 Superior Industries International, Inc. Wonder Auto Technology, Inc. (a) Automobiles - 0.1% Ford Motor Company (a) Harley-Davidson, Inc. Thor Industries, Inc. Distributors - 0.0% Core-Mark Holding Company, Inc. (a) LKQ Corporation (a) Diversified Consumer Services - 0.7% American Public Education, Inc. (a) Bridgepoint Education, Inc. (a) Corinthian Colleges, Inc. (a) Grand Canyon Education, Inc. (a) K12, Inc. (a) Pre-Paid Legal Services, Inc. (a) Regis Corporation Sotheby's Stewart Enterprises, Inc. - Class A Strayer Education, Inc. Universal Technical Institute, Inc. (a) Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 1.6% Ambassadors Group, Inc. Biglari Holdings, Inc. (a) 65 BJ's Restaurants, Inc. (a) Buffalo Wild Wings, Inc. (a) Caribou Coffee Company, Inc. (a) Carrols Restaurant Group, Inc. (a) CEC Entertainment, Inc. (a) Cheesecake Factory, Inc. (The) (a) Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. DineEquity, Inc. (a) International Speedway Corporation - Class A Jack in the Box, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Consumer Discretionary - 11.8% (Continued) Hotels, Restaurants & Leisure - 1.6% (Continued) Krispy Kreme Doughnuts, Inc. (a) $ Landry's Restaurants, Inc. (a) Life Time Fitness, Inc. (a) Morgans Hotel Group Company (a) Morton's Restaurant Group, Inc. (a) P.F. Chang's China Bistro, Inc. Panera Bread Company - Class A (a) Peet's Coffee & Tea, Inc. (a) Red Robin Gourmet Burgers, Inc. (a) Scientific Games Corporation - Class A (a) Speedway Motorsports, Inc. Starwood Hotels & Resorts Worldwide, Inc. Texas Roadhouse, Inc. (a) Town Sports International Holdings, Inc. (a) Vail Resorts, Inc. (a) Wyndham Worldwide Corporation Yum! Brands, Inc. Household Durables - 1.7% American Greetings Corporation Beazer Homes USA, Inc. (a) Blyth, Inc. Brookfield Homes Corporation (a) Cavco Industries, Inc. (a) Ethan Allen Interiors, Inc. Garmin Ltd. Hooker Furniture Corporation Hovnanian Enterprises, Inc. - Class A (a) iRobot Corporation (a) KB Home Leggett & Platt, Inc. Libbey, Inc. (a) MDC Holdings, Inc. Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. Ryland Group, Inc. (The) Sealy Corporation (a) Skyline Corporation Stanley Black & Decker, Inc. Tempur-Pedic International, Inc. (a) Toll Brothers, Inc. (a) Tupperware Brands Corporation Internet & Catalog Retail - 1.2% Blue Nile, Inc. (a) Gaiam, Inc. - Class A 20 HSN, Inc. (a) NetFlix, Inc. (a) NutriSystem, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Consumer Discretionary - 11.8% (Continued) Internet & Catalog Retail - 1.2% (Continued) Overstock.com, Inc. (a) $ PetMed Express, Inc. Priceline.com, Inc. (a) Shutterfly, Inc. (a) ValueVision Media, Inc. (a) Vitacost.com, Inc. (a) Leisure Equipment & Products - 0.8% Arctic Cat, Inc. (a) Callaway Golf Company Eastman Kodak Company (a) JAKKS Pacific, Inc. (a) Polaris Industries, Inc. Pool Corporation RC2 Corporation (a) Sturm Ruger & Company, Inc. Media - 1.2% A.H. Belo Corporation (a) Arbitron, Inc. Central European Media Enterprises Ltd. (a) China Yida Holding Company (a) Clear Channel Outdoor Holdings, Inc. (a) Cumulus Media, Inc.- Class A (a) DIRECTV (a) DreamWorks Animation SKG, Inc. - Class A (a) Emmis Communications Corporation - Class A (a) Entercom Communications Corporation - Class A (a) Fisher Communications, Inc. (a) 6 Gannett Company, Inc. Interpublic Group of Companies, Inc. (a) John Wiley & Sons, Inc. Journal Communications, Inc. (a) Lamar Advertising Company - Class A (a) Lee Enterprises, Inc. (a) Liberty Media Corporation - Capital - Series A (a) LodgeNet Interactive Corporation (a) Martha Stewart Living Omnimedia, Inc. (a) McClatchy Company (The) - Class A (a) McGraw-Hill Companies, Inc. (The) Media General, Inc. (a) Morningstar, Inc. (a) Radio One, Inc. (a) Regal Entertainment Group - Class A Rentrak Corporation (a) Scholastic Corporation Sinclair Broadcast Group, Inc. (a) Spanish Broadcasting System, Inc. (a) Time Warner Cable, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Consumer Discretionary - 11.8% (Continued) Media - 1.2% (Continued) Viacom, Inc. - Class A $ Viacom, Inc. - Class B World Wrestling Entertainment, Inc. Multi-Line Retail - 0.1% 99¢ Only Stores (a) Big Lots, Inc. (a) Bon-Ton Stores, Inc. (The) (a) Dillard's, Inc. Family Dollar Stores, Inc. Fred's, Inc. Saks, Inc. (a) Sears Holdings Corporation (a) Specialty Retail - 2.6% Aaron's, Inc. Abercrombie & Fitch Company - Class A Aéropostale, Inc. (a) AnnTaylor Stores Corporation (a) AutoNation, Inc. (a) AutoZone, Inc. (a) Barnes & Noble, Inc. bebe stores, inc. Blockbuster, Inc. - Class A (a) Books-A-Million, Inc. 6 39 Borders Group, Inc. (a) 17 22 Buckle, Inc. (The) Build-A-Bear Workshop, Inc. (a) Cabela's, Inc. - Class A (a) Cache, Inc. (a) Coldwater Creek, Inc. (a) Collective Brands, Inc. (a) Conn's, Inc. (a) Cost Plus, Inc. (a) Destination Maternity Corporation (a) 23 Dick's Sporting Goods, Inc. (a) Dress Barn, Inc. (a) DSW, Inc. - Class A (a) GameStop Corporation - Class A (a) Group 1 Automotive, Inc. (a) Guess?, Inc. Gymboree Corporation (a) Haverty Furniture Companies, Inc. (a) hhgregg, Inc. (a) Hibbett Sports, Inc. (a) J. Crew Group, Inc. (a) Jo-Ann Stores, Inc. (a) Jos. A. Bank Clothiers, Inc. (a) Limited Brands, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Consumer Discretionary - 11.8% (Continued) Specialty Retail - 2.6% (Continued) Lithia Motors, Inc. $ Lumber Liquidators Holdings, Inc. (a) Men's Warehouse, Inc. (The) Midas, Inc. (a) Monro Muffler Brake, Inc. New York & Company, Inc. (a) 65 Pacific Sunwear of California, Inc. (a) Penske Auto Group, Inc. (a) PetSmart, Inc. Rent-A-Center, Inc. (a) Select Comfort Corporation (a) Sonic Automotive, Inc. - Class A (a) Talbots, Inc. (The) (a) TJX Companies, Inc. Urban Outfitters, Inc. (a) West Marine, Inc. (a) 8 83 Williams-Sonoma, Inc. Winmark Corporation Zale Corporation (a) Zumiez, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% Alpha Pro Tech Ltd. (a) Cherokee, Inc. CROCS, Inc. (a) Fossil, Inc. (a) Fuqi International, Inc. (a) G-III Apparel Group Ltd. (a) Hanesbrands, Inc. (a) Joe's Jeans, Inc. (a) K-Swiss, Inc. - Class A (a) Liz Claiborne, Inc. (a) LJ International, Inc. (a) lululemon athletica, Inc. (a) True Religion Apparel, Inc. (a) Under Armour, Inc. - Class A (a) Volcom, Inc. (a) Wolverine World Wide, Inc. Consumer Staples - 2.4% Beverages - 0.0% Coca-Cola Company (The) Coca-Cola Enterprises Dr Pepper Snapple Group, Inc. Hansen Natural Corporation (a) Molson Coors Brewing Company Food & Staples Retailing - 0.3% Casey's General Stores, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Consumer Staples - 2.4% (Continued) Food & Staples Retailing - 0.3% (Continued) Costco Wholesale Corporation $ Great Atlantic & Pacific Tea Company, Inc. (The) (a) Kroger Company (The) QKL Stores, Inc. (a) Ruddick Corporation Spartan Stores, Inc. Sysco Corporation Food Products - 1.8% AgFeed Industries, Inc. (a) American Dairy, Inc. (a) American Lorain Corporation (a) 89 Archer-Daniels-Midland Company Calavo Growers, Inc. Cal-Maine Foods, Inc. Chiquita Brands International, Inc. (a) Conagra Foods, Inc. Del Monte Foods Company Diamond Foods, Inc. Dole Food Company, Inc. (a) Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. (a) Hain Celestial Group, Inc. (The) (a) Hershey Company (The) Imperial Sugar Company Lancaster Colony Corporation Lance, Inc. Mead Johnson Nutrition Company - Class A Omega Protein Corporation (a) Origin Agritech Ltd. (a) Reddy Ice Holdings, Inc. (a) Sanderson Farms, Inc. Sara Lee Corporation Seneca Foods Corporation - Class A (a) Smithfield Foods, Inc. (a) Synutra International, Inc. (a) Tootsie Roll Industries, Inc. Treehouse Foods, Inc. (a) Tyson Foods, Inc. Yuhe International, Inc. (a) Household Products - 0.0% Clorox Company Colgate-Palmolive Company Energizer Holdings, Inc. (a) Kimberly Clark Corporation Procter & Gamble Company (The) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Consumer Staples - 2.4% (Continued) Personal Products - 0.1% American Oriental Bioengineering, Inc. (a) $ Avon Products, Inc. China Sky One Medical, Inc. (a) China-Biotics, Inc. (a) Estée Lauder Companies, Inc. (The) - Class A Schiff Nutrition International, Inc. (a) USANA Health Sciences, Inc. (a) Tobacco - 0.2% Alliance One International, Inc. (a) 2 7 Altria Group, Inc. Philip Morris International, Inc. Star Scientific, Inc. (a) Universal Corporation Vector Group Ltd. Energy - 4.2% Energy Equipment & Services - 0.9% Atwood Oceanics, Inc. (a) Bolt Technology Corporation (a) Boots & Coots, Inc. (a) Bronco Drilling Company, Inc. (a) Cal Dive International, Inc. (a) Dawson Geophysical Company (a) ENGlobal Corporation (a) FMC Technologies, Inc. (a) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A (a) Halliburton Company Helmerich & Payne, Inc. Hornbeck Offshore Services, Inc. (a) Key Energy Services, Inc. (a) Matrix Service Company (a) National Oilwell Varco, Inc. Oceaneering International, Inc. (a) Parker Drilling Company (a) PHI, Inc. (a) Pioneer Drilling Company (a) Precision Drilling Corporation (a) Pride International, Inc. (a) Seahawk Drilling, Inc. (a) Smith International, Inc. SulphCo, Inc. (a) Superior Well Services, Inc. (a) T-3 Energy Services, Inc. (a) Tesco Corporation (a) Tidewater, Inc. Transocean Ltd. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Energy - 4.2% (Continued) Energy Equipment & Services - 0.9% (Continued) Unit Corporation (a) $ Oil, Gas & Consumable Fuels - 3.3% Alliance Resource Partners, L.P. Alon USA Energy, Inc. Alpha Natural Resources, Inc. (a) American Oil & Gas, Inc. (a) Anadarko Petroleum Corporation Arch Coal, Inc. Atlas Energy, Inc. (a) ATP Oil & Gas Corporation (a) Berry Petroleum Company - Class A Boardwalk Pipeline Partners, L.P. BPZ Resources, Inc. (a) Brigham Exploration Company (a) Cabot Oil & Gas Corporation Carrizo Oil & Gas, Inc. (a) Cheniere Energy, Inc. (a) Chesapeake Energy Corporation China Integrated Energy, Inc. (a) Cloud Peak Energy, Inc. (a) Consol Energy, Inc. Contango Oil & Gas Company (a) Copano Energy, LLC Crosstex Energy, L.P. (a) Delek US Holdings, Inc. Delta Petroleum Corporation (a) Denison Mines Corporation (a) Devon Energy Corporation DHT Holdings, Inc. Eagle Rock Energy Partners, L.P. El Paso Corporation 50 El Paso Pipeline Partners, L.P. Endeavour International Corporation (a) Energy XXI (Bermuda) Ltd. (a) Forest Oil Corporation (a) FX Energy, Inc. (a) GeoGlobal Resources, Inc. (a) GMX Resources, Inc. (a) Golar LNG Ltd. Gran Tierra Energy, Inc. (a) GreenHunter Energy, Inc. (a) Harvest Natural Resources, Inc. (a) Houston American Energy Corporation Hyperdynamics Corporation (a) Inergy Holdings, L.P. Inergy, L.P. Isramco, Inc. (a) James River Coal Company (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Energy - 4.2% (Continued) Oil, Gas & Consumable Fuels - 3.3% (Continued) Kinder Morgan Management, LLC (a) $ Knightsbridge Tankers Ltd. Kodiak Oil & Gas Corporation (a) L & L Energy, Inc. (a) Magnum Hunter Resources Corporation (a) Mariner Energy, Inc. (a) Miller Petroleum, Inc. (a) Noble Energy, Inc. Nordic American Tanker Shipping Ltd. Northern Oil & Gas, Inc. (a) Occidental Petroleum Corporation Overseas Shipholding Group, Inc. Pacific Ethanol, Inc. (a) Panhandle Oil & Gas, Inc. Patriot Coal Corporation (a) Penn Virginia Corporation Petrohawk Energy Corporation (a) Provident Energy Trust RAM Energy Resources, Inc. (a) Range Resources Corporation Rentech, Inc. (a) Resolute Energy Corporation (a) Rex Energy Corporation (a) San Juan Basin Royalty Trust SandRidge Energy, Inc. (a) Scorpio Tankers, Inc. (a) SM Energy Company Southwestern Energy Company (a) Spectra Energy Corporation Stone Energy Corporation (a) Sunoco, Inc. Syntroleum Corporation (a) Targa Resources Partners, L.P. Tesoro Corporation TransAtlantic Petroleum Ltd. (a) TransCanada Corporation Tri-Valley Corporation (a) Uranerz Energy Corporation (a) Uranium Energy Corporation (a) USEC, Inc. (a) Verenium Corporation (a) Western Refining, Inc. (a) Whiting Petroleum Corporation (a) Whiting USA Trust I Williams Partners, L.P. World Fuel Services Corporation Zion Oil & Gas, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Financials - 9.3% Capital Markets - 0.5% AllianceBernstein Holding, L.P. $ American Capital Ltd. (a) Ameriprise Financial, Inc. Arlington Asset Investment Corporation BGC Partners, Inc. - Class A Cohen & Steers, Inc. Evercore Partners, Inc. - Class A FBR Capital Markets Corporation (a) Franklin Resources, Inc. Gladstone Investment Corporation GLG Partners, Inc. (a) Goldman Sachs Group, Inc. (The) Greenhill & Company, Inc. International Assets Holding Corporation (a) Jefferies Group, Inc. KBW, Inc. (a) Knight Capital Group, Inc. (a) Kohlberg Capital Corporation LaBranche & Company, Inc. (a) Ladenburg Thalmann Financial Services, Inc. (a) Morgan Stanley Och-Ziff Capital Management Group, LLC optionsXpress Holdings, Inc. (a) Penson Worldwide, Inc. (a) State Street Corporation Stifel Financial Corporation (a) SWS Group, Inc. Commercial Banks - 4.3% Ameris Bancorp (a) Associated Banc-Corp Auburn National Bancorporation, Inc. BancFirst Corporation BancorpSouth, Inc. Bank of the Ozarks, Inc. Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bryn Mawr Bank Corporation Camden National Corporation 16 Capital City Bank Group, Inc. Capitol Bancorp Ltd. (a) Cascade Bancorp, Inc. (a) Cathay General Bancorp Center Bancorporation, Inc. 80 Central Pacific Financial Corporation (a) Chemical Financial Corporation Citizens Holding Company Citizens Republic Bancorp, Inc. (a) City Bank (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Financials - 9.3% (Continued) Commercial Banks - 4.3% (Continued) City Holding Company $ City National Corporation CoBiz Financial, Inc. Colonial Bancgroup, Inc. (The) (a) Columbia Banking Systems, Inc. Community Bank System, Inc. CVB Financial Corporation First BanCorp (North Carolina) First Busey Corporation First Commonwealth Financial Corporation First Community Bancshares, Inc. First Financial Bankshares, Inc. First Financial Corporation First Merchants Corporation First Midwest Bancorp, Inc. First South Bancorp, Inc. FirstMerit Corporation FNB Corporation Frontier Financial Corporation (a) Glacier Bancorp, Inc. Great Southern Bancorp, Inc. Green Bankshares, Inc. (a) Hanmi Financial Corporation (a) Heartland Financial USA, Inc. Home BancShares, Inc. Huntington Bancshares, Inc. IBERIABANK Corporation Independent Bank Corporation International Bancshares Corporation KeyCorp Lakeland Bancorp, Inc. Lakeland Financial Corporation MainSource Financial Group, Inc. Marshall & Ilsley Corporation National Penn Bancshares, Inc. NBT Bancorp, Inc. Northfield Bancorp, Inc. Old National Bancorp Old Second Bancorp, Inc. OmniAmerican Bancorp, Inc. (a) Oriental Financial Group, Inc. Orrstown Financial Services, Inc. Pacific Capital Bancorp (a) PacWest Bancorp Park National Corporation Pinnacle Financial Partners, Inc. (a) Premierwest Bancorp, Inc. (a) Renasant Corporation S&T Bancorp, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Financials - 9.3% (Continued) Commercial Banks - 4.3% (Continued) S.Y. Bancorp, Inc. $ Sandy Spring Bancorp, Inc. SCBT Financial Corporation Security Bank Corporation (a) 3 Simmons First National Coporation - Class A Smithtown Bancorp, Inc. Southside Bancshares, Inc. Sterling Bancshares, Inc. Suffolk Bancorp Susquehanna Bancshares, Inc. Taylor Capital Group, Inc. (a) TCF Financial Corporation Texas Capital Bancshares, Inc. (a) Tompkins Financial Corporation Tower Bancorp, Inc. Towne Bank Trico Bancshares Trustmark Corporation UMB Financial Corporation United Bankshares, Inc. United Security Bancshares United Security Bancshares, Inc. (a) Univest Corporation of Pennsylvania U.S. Bancorp Washington Trust Bancorp, Inc. Webster Financial Corporation WesBanco, Inc. Westamerica Bancorporation Western Alliance Bancorporation (a) Whitney Holding Corporation Wilshire Bancorp, Inc. Wintrust Financial Corporation Zions Bancorporation Consumer Finance - 0.2% Advance America, Cash Advance Centers, Inc. American Express Company Cash America International, Inc. CompuCredit Holdings Corporation (a) Credit Acceptance Corporation (a) Dollar Financial Corporation (a) SLM Corporation (a) World Acceptance Corporation (a) Diversified Financial Services - 0.6% Asset Acceptance Capital Corporation (a) CBOE Holdings, Inc. (a) JPMorgan Chase & Company Life Partners Holdings, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Financials - 9.3% (Continued) Diversified Financial Services - 0.6% (Continued) Moody's Corporation $ MSCI, Inc. (a) NASDAQ OMX Group, Inc. (The) (a) NewStar Financial, Inc. (a) PHH Corporation (a) Portfolio Recovery Associates, Inc. (a) Insurance - 0.8% American Equity Investment Life Holding Company American International Group, Inc. (a) American Physicians Service Group, Inc. AMERISAFE, Inc. (a) Assured Guaranty Ltd. Berkshire Hathaway, Inc. - Class B (a) Citizens, Inc. (a) Delphi Financial Group, Inc. eHealth, Inc. (a) EMC Insurance Group, Inc. Enstar Group, Inc. (The) (a) Global Indemnity plc (a) 1 8 Greenlight Capital Re Ltd. - Class A (a) Hilltop Holdings, Inc. (a) Marsh & McLennan Companies, Inc. Montpelier Re Holdings Ltd. National Interstate Corporation Old Republic International Corporation Phoenix Companies, Inc. (The) (a) RLI Corporation Stewart Information Services Corporation Symetra Financial Corporation Real Estate Investment Trusts - 2.1% AMB Property Corporation American Capital Agency Corporation Anworth Mortgage Asset Corporation Ashford Hospitality Trust (a) Capital Trust, Inc. - Class A (a) CapLease, Inc. Capstead Mortgage Corporation DCT Industrial Trust, Inc. Developers Diversified Realty Corporation Diamondrock Hospitality Company (a) Douglas Emmett, Inc. Entertainment Properties Trust Extra Space Storage, Inc. First Industrial Realty Trust, Inc. (a) Franklin Street Properties Corporation Hatteras Financial Corporation Highwoods Properties, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Financials - 9.3% (Continued) Real Estate Investment Trusts - 2.1% (Continued) iStar Financial, Inc. (a) $ Kilroy Realty Corporation Lexington Realty Trust Liberty Property Trust Medical Properties Trust, Inc. MFA Financial, Inc. Mid-America Apartment Communities, Inc. New York Mortgage Trust, Inc. Omega Healthcare Investors, Inc. Parkway Properties, Inc. Pennsylvania Real Estate Investment Trust Post Properties, Inc. Potlatch Corporation Ramco-Gershenson Properties Trust Realty Income Corporation Redwood Trust, Inc. Regency Centers Corporation Sun Communities, Inc. Taubman Centers, Inc. U-Store-It Trust Walter Investment Management Corporation Washington Real Estate Investment Trust Weingarten Realty Investors Real Estate Management & Development - 0.3% Brookfield Properties Corporation China Housing & Land Development, Inc. (a) FirstService Corporation (a) Forestar Group, Inc. (a) St. Joe Company (The) (a) Tejon Ranch Company (a) Thrifts & Mortgage Finance - 0.5% Astoria Financial Corporation Bank Mutual Corporation BankAtlantic Bancorp, Inc. (a) Berkshire Hills Bancorporation, Inc. BofI Holding, Inc. (a) Capitol Federal Financial Dime Community Bancshares, Inc. ESSA Bancorp, Inc. 7 89 Federal Agricultural Mortgage Corporation First Financial Holdings, Inc. 66 FirstFed Financial Corporation (a) Guaranty Financial Group, Inc. (a) Home Federal Bancorp, Inc. MGIC Investment Corporation (a) New York Community Bancorp, Inc. Provident Financial Services, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Financials - 9.3% (Continued) Thrifts & Mortgage Finance - 0.5% (Continued) Provident New York Bancorp $ Territorial Bancorporation, Inc. TFS Financial Corporation Triad Guaranty, Inc. (a) TrustCo Bank Corporation United Financial Bancorporation, Inc. Westfield Financial, Inc. Health Care - 6.9% Biotechnology - 2.6% Achillion Pharmaceuticals, Inc. (a) Acorda Therapeutics, Inc. (a) Alkermes, Inc. (a) Allos Therapeutics, Inc. (a) Alnylam Pharmaceuticals, Inc. (a) AMAG Pharmaceuticals, Inc. (a) Amgen, Inc. (a) Amylin Pharmaceuticals, Inc. (a) Antigenics, Inc. (a) Ariad Pharmaceuticals, Inc. (a) AspenBio Pharma, Inc. (a) BioCryst Pharmaceuticals, Inc. (a) Biogen Idec, Inc. (a) BioSante Pharmaceuticals, Inc. (a) BioTime, Inc. (a) Celgene Corporation (a) Cell Therapeutics, Inc. (a) CEL-SCI Corporation (a) Cephalon, Inc. (a) Cepheid (a) China Biologic Products, Inc. (a) Cleveland BioLabs, Inc. (a) Clinical Data, Inc. (a) Cyclacel Pharmaceuticals, Inc. (a) Cytokinetics, Inc. (a) Cytori Therapeutics, Inc. (a) CytRx Corporation (a) Dendreon Corporation (a) Genomic Health, Inc. (a) GenVec, Inc. (a) Geron Corporation (a) GTx, Inc. (a) Halozyme Therapeutics, Inc. (a) Hemispherx Biopharma, Inc. (a) Human Genome Sciences, Inc. (a) Immunomedics, Inc. (a) Incyte Corporation (a) Inhibitex, Inc. (a) Insmed, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Health Care - 6.9% (Continued) Biotechnology - 2.6% (Continued) Introgen Therapeutics, Inc. (a) $ 82 Ironwood Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) 40 66 MannKind Corporation (a) Marina Biotech, Inc. (a) Metabolix, Inc. (a) Micromet, Inc. (a) Myrexis, Inc. (a) Nanosphere, Inc. (a) NeurogesX, Inc. (a) Novavax, Inc. (a) Omeros Corporation (a) Oncothyreon, Inc. (a) Onyx Pharmaceuticals, Inc. (a) OPKO Health, Inc. (a) Osiris Therapeutics, Inc. (a) Poniard Pharmaceuticals, Inc. (a) Progenics Pharmaceuticals, Inc. (a) PROLOR Biotech, Inc. (a) Protalix BioTherapeutics, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Rigel Pharmaceuticals, Inc. (a) RXi Pharmaceuticals Corporation (a) Savient Pharmaceuticals, Inc. (a) SIGA Technologies, Inc. (a) Spectrum Pharmaceuticals, Inc. (a) StemCells, Inc. (a) Synta Pharmaceuticals Corporation (a) Theravance, Inc. (a) United Therapeutics Corporation (a) Vanda Pharmaceuticals, Inc. (a) Vical, Inc. (a) Health Care Equipment & Supplies - 2.2% Abaxis, Inc. (a) Abiomed, Inc. (a) Alere, Inc. (a) Align Technology, Inc. (a) Alimera Sciences, Inc. (a) American Medical Systems Holdings, Inc. (a) Analogic Corporation Boston Scientific Corporation (a) Cerus Corporation (a) Conceptus, Inc. (a) Cyberonics, Inc. (a) Cynosure, Inc. (a) Delcath Systems, Inc. (a) Edwards Lifesciences Corporation (a) Gen-Probe, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Health Care - 6.9% (Continued) Health Care Equipment & Supplies - 2.2% (Continued) Greatbatch, Inc. (a) $ Heartware International, Inc. (a) Hill-Rom Holdings, Inc. Insulet Corporation (a) Intuitive Surgical, Inc. (a) Invacare Corporation Kensey Nash Corporation (a) Kinetic Concepts, Inc. (a) MAKO Surgical Corporation (a) Masimo Corporation (a) MELA Sciences, Inc. (a) Meridian Bioscience, Inc. Neogen Corporation (a) NuVasive, Inc. (a) OraSure Technologies, Inc. (a) Osteotech, Inc. (a) Quidel Corporation (a) ResMed, Inc. (a) RTI Biologics, Inc. (a) Sirona Dental Systems, Inc. (a) SonoSite, Inc. (a) Spectranetics Corporation (The) (a) 47 Stereotaxis, Inc. (a) STERIS Corporation SurModics, Inc. (a) Synergetics USA, Inc. (a) Thoratec Corporation (a) Uroplasty, Inc. (a) Varian Medical Systems, Inc. (a) Volcano Corporation (a) West Pharmaceutical Services, Inc. Wright Medical Group, Inc. (a) Zimmer Holdings, Inc. (a) Health Care Providers & Services - 1.1% Air Methods Corporation (a) Amedisys, Inc. (a) AMERIGROUP Corporation (a) Bio-Reference Labs, Inc. (a) Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) Centene Corporation (a) Chemed Corporation CIGNA Corporation Clarient, Inc. (a) Emeritus Corporation (a) Genoptix, Inc. (a) HealthSouth Corporation (a) HealthSpring, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Health Care - 6.9% (Continued) Health Care Providers & Services - 1.1% (Continued) Humana, Inc. (a) $ inVentiv Health, Inc. (a) Laboratory Corporation of America Holdings (a) LHC Group, Inc. (a) Lincare Holdings, Inc. Medco Health Solutions, Inc. (a) Novamed, Inc. (a) 1 6 Owens & Minor, Inc. Patterson Companies, Inc. PDI, Inc. (a) Prospect Medical Holdings, Inc. (a) PSS World Medical, Inc. (a) Psychiatric Solutions, Inc. (a) Select Medical Holdings Corporation (a) Sharps Compliance Corporation (a) Skilled Healthcare Group, Inc. - Class A (a) UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B WellCare Health Plans, Inc. (a) Health Care Technology - 0.3% Allscripts-Misys Healthcare Solutions, Inc. (a) Computer Programs and Systems, Inc. iCad, Inc. (a) Merge Healthcare, Inc. (a) Quality Systems, Inc. Transcend Services, Inc. (a) Life Sciences Tools & Services - 0.1% Accelrys, Inc. (a) Albany Molecular Research, Inc. (a) Compugen Ltd. (a) Enzo Biochem, Inc. (a) eResearchTechnology, Inc. (a) 13 Luminex Corporation (a) SeraCare Life Sciences, Inc. (a) Techne Corporation Pharmaceuticals - 0.6% Acura Pharmaceuticals, Inc. (a) Angiotech Pharmaceuticals, Inc. (a) Ardea Biosciences, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) AVANIR Pharmaceuticals, Inc. - Class A (a) Biodel, Inc. (a) Biostar Pharmaceuticals, Inc. (a) Bristol-Myers Squibb Company Cadence Pharmaceuticals, Inc. (a) Caraco Pharmaceutical Laboratories Ltd. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Health Care - 6.9% (Continued) Pharmaceuticals - 0.6% (Continued) DepoMed, Inc. (a) $ DURECT Corporation (a) Eli Lilly & Company Endo Pharmaceuticals Holdings, Inc. (a) Forest Laboratories, Inc. (a) Generex Biotechnology Corporation (a) K-V Pharmaceutical Company - Class A (a) MAP Pharmaceuticals, Inc. (a) Merck & Company, Inc. Oculus Innovative Sciences, Inc. (a) Optimer Pharmaceuticals, Inc. (a) Pain Therapeutics, Inc. (a) Penwest Pharmaceuticals Company (a) Perrigo Company POZEN, Inc. (a) Questcor Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Skystar Bio-Pharmaceutical Company Ltd. (a) 43 Valeant Pharmaceuticals International (a) Industrials - 10.1% Aerospace & Defense - 0.5% Alliant Techsystems, Inc. (a) Ascent Solar Technologies, Inc. (a) Astronics Corporation (a) Curtiss-Wright Corporation GenCorp, Inc. (a) HEICO Corporation Orbital Sciences Corporation (a) Spirit Aerosystems Holdings, Inc. - Class A (a) Taser International, Inc. (a) Air Freight & Logistics - 0.2% FedEx Corporation Forward Air Corporation Pacer International, Inc. (a) UTi Worldwide, Inc. Airlines - 0.3% AirTran Holdings, Inc. (a) Allegiant Travel Company (a) Delta Air Lines, Inc. (a) Republic Airways Holdings, Inc. (a) Building Products - 0.9% AAON, Inc. American Woodmark Corporation Ameron International Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Industrials - 10.1% (Continued) Building Products - 0.9% (Continued) Apogee Enterprises, Inc. $ Builders FirstSource, Inc. (a) Insteel Industries, Inc. NCI Building Systems, Inc. (a) Owens Corning, Inc. (a) Simpson Manufacturing Company, Inc. Trex Company, Inc. (a) Commercial Services & Supplies - 1.6% ABM Industries, Inc. Avery Dennison Corporation Bowne & Company, Inc. Cintas Corporation Copart, Inc. (a) Corrections Corporation of America (a) Courier Corporation Covanta Holding Corporation (a) Deluxe Corporation EnerNOC, Inc. (a) Fuel Tech, Inc. (a) Geo Group, Inc. (The) (a) HNI Corporation IESI-BFC Ltd. Industrial Services of America, Inc. (a) 22 InnerWorkings, Inc. (a) Kimball International, Inc. McGrath RentCorp Mine Safety Appliances Company Mobile Mini, Inc. (a) RINO International Corporation (a) Ritchie Bros. Auctioneers, Inc. Rollins, Inc. Construction & Engineering - 0.6% Comfort Systems USA, Inc. EMCOR Group, Inc. (a) Furmanite Corporation (a) Granite Construction, Inc. Insituform Technologies, Inc. - Class A (a) MasTec, Inc. (a) MYR Group, Inc. (a) Northwest Pipe Company (a) Orion Marine Group, Inc. (a) Pike Electric Corporation (a) Quanta Services, Inc. (a) Shaw Group, Inc. (The) (a) Electrical Equipment - 1.0% Advanced Battery Technologies, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Industrials - 10.1% (Continued) Electrical Equipment - 1.0% (Continued) American Superconductor Corporation (a) $ A-Power Energy Generation Systems Ltd. (a) Belden, Inc. Capstone Turbine Corporation (a) China BAK Battery, Inc. (a) Encore Wire Corporation Ener1, Inc. (a) EnerSys, Inc. (a) Generac Holdings, Inc. (a) 63 General Cable Corporation (a) Harbin Electric, Inc. (a) Hoku Corporation (a) II-VI, Inc. (a) Lime Energy Company (a) Medis Technologies Ltd. (a) Nexxus Lighting, Inc. (a) Ocean Power Technologies, Inc. (a) Orion Energy Systems, Inc. (a) PowerSecure International, Inc. (a) Satcon Technology Corporation (a) Ultralife Corporation (a) UQM Technologies, Inc. (a) Valence Technology, Inc. (a) Woodward Governor Company Industrial Conglomerates - 0.2% Carlisle Companies, Inc. Otter Tail Corporation Textron, Inc. Machinery - 2.6% 3D Systems Corporation (a) AGCO Corporation (a) Albany International Corporation - Class A ArvinMeritor, Inc. (a) 33 Astec Industries, Inc. (a) Badger Meter, Inc. Barnes Group, Inc. Briggs & Stratton Corporation Bucyrus International, Inc. - Class A Cascade Corporation China Fire & Security Group, Inc. (a) China Valves Technology, Inc. (a) Commercial Vehicle Group, Inc. (a) Donaldson Company, Inc. Douglas Dynamics, Inc. (a) Energy Recovery, Inc. (a) EnPro Industries, Inc. (a) ESCO Technologies, Inc. 90 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Industrials - 10.1% (Continued) Machinery - 2.6% (Continued) Flowserve Corporation $ FreightCar America, Inc. Gorman-Rupp Company (The) Graco, Inc. Kennametal, Inc. Lindsay Corporation Middleby Corporation (The) (a) Mueller Industries, Inc. Navistar International Corporation (a) Nordson Corporation Oshkosh Corporation (a) PACCAR, Inc. SmartHeat, Inc. (a) Snap-on, Inc. Sun Hydraulics Corporation Tecumseh Products Company - Class A (a) Terex Corporation (a) Titan International, Inc. Toro Company (The) Trinity Industries, Inc. Marine - 0.4% American Commercial Lines, Inc. (a) Diana Shipping, Inc. (a) Eagle Bulk Shipping, Inc. (a) Excel Maritime Carriers Ltd. (a) Global Ship Lease, Inc. - Class A (a) Kirby Coporation (a) TBS International plc - Class A (a) Professional Services - 0.4% Advisory Board Company (The) (a) Corporate Executive Board Company (The) CoStar Group, Inc. (a) Heidrick & Struggles International, Inc. Hill International, Inc. (a) Hudson Highland Group, Inc. (a) Huron Consulting Group, Inc. (a) Kelly Services, Inc. - Class A (a) Manpower, Inc. On Assignment, Inc. (a) Robert Half International, Inc. School Specialty, Inc. (a) Road & Rail - 0.4% Arkansas Best Corporation Avis Budget Group, Inc. (a) Con-Way, Inc. CSX Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Industrials - 10.1% (Continued) Road & Rail - 0.4% (Continued) Heartland Express, Inc. $ Hertz Global Holdings, Inc. (a) Kansas City Southern (a) Knight Transportation, Inc. Trading Companies & Distributors - 1.0% Beacon Roofing Supply, Inc. (a) BlueLinx Holdings, Inc. (a) GATX Corporation Houston Wire & Cable Company Rush Enterprises, Inc. - Class A (a) Titan Machinery, Inc. (a) WESCO International, Inc. (a) Information Technology - 10.6% Communications Equipment - 0.8% Acme Packet, Inc. (a) AudioCodes Ltd. (a) CIENA Corporation (a) CommScope, Inc. (a) DG FastChannel, Inc. (a) DragonWave, Inc. (a) EMCORE Corporation (a) EMS Technologies, Inc. (a) Finisar Corporation (a) Globecomm Systems, Inc. (a) InterDigital, Inc. (a) JDS Uniphase Corporation (a) Juniper Networks, Inc. (a) KVH Industries, Inc. (a) Meru Networks, Inc. (a) Motorola, Inc. (a) Netgear, Inc. (a) Network Equipment Technologies, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) Qiao Xing Mobile Communication Company Ltd. (a) QUALCOMM, Inc. Sycamore Networks, Inc. (a) Symmetricom, Inc. (a) Telestone Technologies Corporation (a) UTStarcom, Inc. (a) Computers & Peripherals - 1.0% 3PAR, Inc. (a) Apple, Inc. (a) Avid Technology, Inc. (a) Cray, Inc. (a) Hutchinson Technology, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Information Technology - 10.6% (Continued) Computers & Peripherals - 1.0% (Continued) Imation Corporation (a) $ Lexmark International, Inc. - Class A (a) Netezza Corporation (a) Novatel Wireless, Inc. (a) Rimage Corporation (a) Silicon Graphics International Corporation (a) STEC, Inc. (a) Stratasys, Inc. (a) Synaptics, Inc. (a) Electronic Equipment, Instruments & Components - 1.4% Avnet, Inc. (a) Comverge, Inc. (a) Daktronics, Inc. DTS, Inc. (a) Echelon Corporation (a) FARO Technologies, Inc. (a) FLIR Systems, Inc. (a) Hollysys Automation Technologies Ltd. (a) ICx Technologies, Inc. (a) IPG Photonics Corporation (a) Itron, Inc. (a) Maxwell Technologies, Inc. (a) Microvision, Inc. (a) Molex, Inc. Nam Tai Electronics, Inc. (a) Netlist, Inc. (a) OSI Systems, Inc. (a) PC Connection, Inc. (a) Plexus Corporation (a) Power-One, Inc. (a) RadiSys Corporation (a) Research Frontiers, Inc. (a) Sanmina-SCI Corporation (a) ScanSource, Inc. (a) SYNNEX Corporation (a) Tech Data Corporation (a) Technitrol, Inc. Trimble Navigation Ltd. (a) TTM Technologies, Inc. (a) Universal Display Corporation (a) Zygo Corporation (a) Internet Software & Services - 1.5% AOL, Inc. (a) comScore, Inc. (a) Constant Contact, Inc. (a) DealerTrack Holdings, Inc. (a) Digital River, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Information Technology - 10.6% (Continued) Internet Software & Services - 1.5% (Continued) EarthLink, Inc. $ eBay, Inc. (a) Equinix, Inc. (a) GigaMedia Ltd. (a) 57 GSI Commerce, Inc. (a) Internet Brands, Inc. (a) j2 Global Communications, Inc. (a) KIT digital, Inc. (a) Knot, Inc. (The) (a) LivePerson, Inc. (a) ModusLink Global Solutions, Inc. (a) Move, Inc. (a) NIC, Inc. (a) OpenTable, Inc. (a) QuinStreet, Inc. (a) Rackspace Hosting, Inc. (a) RealNetworks, Inc. (a) 14 46 SAVVIS, Inc. (a) Sohu.com, Inc. (a) Stamps.com, Inc. (a) Support.com, Inc. (a) Travelzoo, Inc. (a) United Online, Inc. Vistaprint N.V. (a) Vocus, Inc. (a) WebMD Health Corporation (a) Zix Corporation (a) IT Services - 1.0% Alliance Data Systems Corporation (a) Cass Information Systems, Inc. China Information Security Technology, Inc. (a) DJSP Enterprises, Inc. (a) Dynamics Research Corporation (a) Echo Global Logistics, Inc. (a) Euronet Worldwide, Inc. (a) ExlService Holdings, Inc. (a) Fidelity National Information Services, Inc. Hackett Group, Inc. (The) (a) Heartland Payment Systems, Inc. Integral Systems, Inc. (a) Lender Processing Services, Inc. MasterCard, Inc. - Class A NCI, Inc. - Class A (a) PRGX Global, Inc. (a) SAIC, Inc. (a) Stream Global Services, Inc. (a) Teradata Corporation (a) Total System Services, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Information Technology - 10.6% (Continued) IT Services - 1.0% (Continued) Unisys Corporation (a) $ VeriFone Holdings, Inc. (a) Visa, Inc. - Class A Wright Express Corporation (a) Office Electronics - 0.0% Xerox Corporation Semiconductors & Semiconductor Equipment - 2.2% Advanced Analogic Technologies, Inc. (a) Amtech Systems, Inc. (a) Analog Devices, Inc. Cabot Microelectronics Corporation (a) Cavium Networks, Inc. (a) Cree, Inc. (a) Energy Conversion Devices, Inc. (a) Evergreen Solar, Inc. (a) Exar Corporation (a) First Solar, Inc. (a) FormFactor, Inc. (a) GT Solar International, Inc. (a) Hittite Microwave Corporation (a) Ikanos Communications, Inc. (a) 78 Integrated Silicon Solution, Inc. (a) International Rectifier Corporation (a) Intersil Corporation - Class A LDK Solar Company Ltd. (a) Micrel, Inc. Micron Technology, Inc. (a) Microsemi Corporation (a) Nanometrics, Inc. (a) NetLogic Microsystems, Inc. (a) Nova Measuring Instruments Ltd. (a) OmniVision Technologies, Inc. (a) Photronics, Inc. (a) Pixelworks, Inc. (a) Power Integrations, Inc. QuickLogic Corporation (a) RF Micro Devices, Inc. (a) Rubicon Technology, Inc. (a) Semtech Corporation (a) Sigma Designs, Inc. (a) Silicon Laboratories, Inc. (a) Standard Microsystems Corporation (a) SunPower Corporation - Class A (a) Supertex, Inc. (a) Software - 2.7% Activision Blizzard, Inc. TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Information Technology - 10.6% (Continued) Software - 2.7% (Continued) Advent Software, Inc. (a) $ ANSYS, Inc. (a) Ariba, Inc. (a) AsiaInfo Linkage, Inc. (a) Aspen Technology, Inc. (a) Autodesk, Inc. (a) Blackbaud, Inc. Blackboard, Inc. (a) China TransInfo Technology Corporation (a) Compuware Corporation (a) Concur Technologies, Inc. (a) DemandTec, Inc. (a) Ebix, Inc. (a) Epicor Software Corporation (a) EPIQ Systems, Inc. FactSet Research Systems, Inc. Fair Isaac Corporation Jack Henry & Associates, Inc. JDA Software Group, Inc. (a) Kenexa Corporation (a) Magma Design Automation, Inc. (a) Manhattan Associates, Inc. (a) NetSuite, Inc. (a) Oracle Corporation Pegasystems, Inc. Rosetta Stone, Inc. (a) Shanda Interactive Entertainment Ltd. (a) Sonic Solutions, Inc. (a) SuccessFactors, Inc. (a) TiVo, Inc. (a) Tyler Technologies, Inc. (a) Ultimate Software Group, Inc. (The) (a) VASCO Data Security International, Inc. (a) VirnetX Holding Corporation (a) Wave Systems Corporation (a) Websense, Inc. (a) Materials - 3.0% Chemicals - 1.7% ADA-ES, Inc. (a) Airgas, Inc. Albemarle Corporation Altair Nanotechnologies, Inc. (a) American Vanguard Corporation Ashland, Inc. Balchem Corporation Calgon Carbon Corporation (a) CF Industries Holdings, Inc. China Agritech, Inc. (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Materials - 3.0% (Continued) Chemicals - 1.7% (Continued) China Green Agriculture, Inc. (a) $ Georgia Gulf Corporation (a) H.B. Fuller Company Hawkins, Inc. Intrepid Potash, Inc. (a) LSB Industries, Inc. (a) Monsanto Company Mosaic Company (The) Nalco Holding Company Olin Corporation OM Group, Inc. (a) Praxair, Inc. Scotts Miracle-Gro Company (The) - Class A Stepan Company STR Holdings, Inc. (a) Terra Nitrogen Company, L.P. Valhi, Inc. ZAGG, Inc. (a) Zep, Inc. Zoltek Companies, Inc. (a) Construction Materials - 0.5% Eagle Materials, Inc. Headwaters, Inc. (a) Martin Marietta Materials, Inc. Texas Industries, Inc. Containers & Packaging - 0.0% Bemis Company, Inc. Sealed Air Corporation Metals & Mining - 0.6% AK Steel Holding Corporation AMCOL International Corporation Banro Corporation (a) China Natural Resources, Inc. (a) 21 China Precision Steel, Inc. (a) Cliffs Natural Resources, Inc. Commercial Metals Company Freeport-McMoRan Copper & Gold, Inc. General Steel Holdings, Inc. (a) Great Basin Gold Ltd. (a) Gulf Resources, Inc. (a) Kaiser Aluminum Corporation Olympic Steel, Inc. Paramount Gold and Silver Corporation (a) Southern Copper Corporation Tanzanian Royalty Exploration Corporation (a) Timberline Resources Corporation (a) TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Materials - 3.0% (Continued) Metals & Mining - 0.6% (Continued) United States Steel Corporation $ US Gold Corporation (a) Paper & Forest Products - 0.2% Deltic Timber Corporation International Paper Company Mercer International, Inc. (a) P.H. Glatfelter Company Schweitzer-Mauduit International, Inc. Weyerhaeuser Company Telecommunication Services - 0.7% Diversified Telecommunication Services - 0.6% AboveNet, Inc. (a) Alaska Communications Systems Group, Inc. Cbeyond, Inc. (a) CenturyLink, Inc. Cincinnati Bell, Inc. (a) Cogent Communications Group, Inc. (a) Frontier Communications Corporation IDT Corporation - Class B (a) Iridium Communications, Inc. (a) Neutral Tandem, Inc. (a) Verizon Communications, Inc. Wireless Telecommunication Services - 0.1% ICO Global Communications (Holdings) Ltd. (a) Shenandoah Telecommunications Company USA Mobility, Inc. Utilities - 1.1% Electric Utilities - 0.2% Allegheny Energy, Inc. Central Vermont Public Service Corporation Duke Energy Corporation Empire District Electric Company (The) Exelon Corporation FirstEnergy Corporation Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. MGE Energy, Inc. NextEra Energy, Inc. PNM Resources, Inc. PPL Corporation Unitil Corporation TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 60.1% (Continued) Shares Value Utilities - 1.1% (Continued) Gas Utilities - 0.4% China Natural Gas, Inc. (a) $ Energen Corporation New Jersey Resources Corporation Northwest Natural Gas Company Piedmont Natural Gas, Inc. South Jersey Industries, Inc. WGL Holdings, Inc. Independent Power Producers & Energy Traders - 0.1% AES Corporation (The) (a) Dynegy, Inc. (a) Mirant Corporation (a) Ormat Technologies, Inc. Raser Technologies, Inc. (a) RRI Energy, Inc. (a) U.S. Geothermal, Inc. (a) Multi-Utilities - 0.2% Black Hills Corporation CMS Energy Corporation MDU Resources Group, Inc. NorthWestern Corporation PG&E Corporation Sempra Energy TECO Energy, Inc. Water Utilities - 0.2% Aqua America, Inc. Cadiz, Inc. (a) Connecticut Water Service, Inc. Consolidated Water Company Ltd. SJW Corporation Total Common Stocks(Proceeds $650,429,320) $ EXCHANGE-TRADED FUNDS - 0.0% Shares Value ProShares UltraPro QQQ (a) (Proceeds $30,842) $ TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) RIGHTS - 0.0% Shares Value BankAtlantic Bancorp, Inc. (a) (b) (Proceeds $0) $ Total Securities Sold Short - 60.1% (Proceeds $650,460,162) $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Fair Value priced (Note 1).Fair valued securities totaled $1,353 at July 31, 2010, representing (0.0%)of net assets. See accompanying notes to Schedules of Investments. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS July 31, 2010 (Unaudited) COMMON STOCKS - 97.7% Shares Value Consumer Discretionary - 14.0% Auto Components - 0.6% Dorman Products, Inc. (a) $ Drew Industries, Inc. (a) 1 21 Federal-Mogul Corporation (a) Fuel Systems Solutions, Inc. (a) Goodyear Tire & Rubber Company (The) (a) Modine Manufacturing Company (a) Automobiles - 0.6% Thor Industries, Inc. Winnebago Industries, Inc. (a) Distributors - 0.1% Audiovox Corporation (a) Diversified Consumer Services - 2.1% Capella Education Company (a) Career Education Corporation (a) Coinstar, Inc. (a) Collectors Universe, Inc. Corinthian Colleges, Inc. (a) CPI Corporation Hillenbrand, Inc. ITT Educational Services, Inc. (a) Service Corporation International Hotels, Restaurants & Leisure - 1.8% Bally Technologies, Inc. (a) Boyd Gaming Corporation (a) Burger King Holdings, Inc. California Pizza Kitchen, Inc. (a) Denny's Corporation (a) Einstein Noah Restaurant Group, Inc. (a) Isle of Capri Casinos, Inc. (a) Jack in the Box, Inc. (a) O'Charley's, Inc. (a) 69 Peet's Coffee & Tea, Inc. (a) Penn National Gaming, Inc. (a) Pinnacle Entertainment, Inc. (a) Wendy's/Arby's Group, Inc. - Class A WMS Industries, Inc. (a) Household Durables - 1.1% Beazer Homes USA, Inc. (a) CSS Industries, Inc. Harman International Industries, Inc. (a) iRobot Corporation (a) Jarden Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Consumer Discretionary - 14.0% (Continued) Household Durables - 1.1% (Continued) Kid Brands, Inc. (a) $ Lennar Corporation - Class A Internet & Catalog Retail - 0.5% NutriSystem, Inc. U.S. Auto Parts Network, Inc. (a) Leisure Equipment & Products - 1.1% Brunswick Corporation Callaway Golf Company Eastman Kodak Company (a) Sport Supply Group, Inc. Media - 2.5% A.H. Belo Corporation - Class A (a) Cinemark Holdings, Inc. IMAX Corporation (a) Liberty Media - Starz - Series A (a) Lions Gate Entertainment Corporation (a) Live Nation, Inc. (a) Madison Square Garden, Inc. - Class A (a) New York Times Company (The) - Class A (a) Playboy Enterprises, Inc. (a) RCN Corporation (a) SuperMedia, Inc. (a) Warner Music Group Corporation (a) Multi-Line Retail - 0.3% Retail Ventures, Inc. (a) Specialty Retail - 1.2% American Eagle Outfitters, Inc. Barnes & Noble, Inc. Chico's FAS, Inc. Children's Place Retail Stores, Inc. (The) (a) Foot Locker, Inc. hhgregg, Inc. (a) Kirkland's, Inc. (a) Office Depot, Inc. (a) Pep Boys - Manny, Moe & Jack (The) RadioShack Corporation Shoe Carnival, Inc. (a) Signet Jewelers Ltd. (a) Textiles, Apparel & Luxury Goods - 2.1% American Apparel, Inc. (a) Carter's, Inc. (a) Culp, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Consumer Discretionary - 14.0% (Continued) Textiles, Apparel & Luxury Goods - 2.1% (Continued) Fossil, Inc. (a) $ Fuqi International, Inc. (a) Iconix Brand Group, Inc. (a) Perry Ellis International, Inc. (a) Quiksilver, Inc. (a) Skechers U.S.A., Inc. - Class A (a) Steven Madden Ltd. (a) Under Armour, Inc. - Class A (a) Warnaco Group, Inc. (The) (a) Consumer Staples - 4.0% Beverages - 0.6% Central European Distribution Corporation (a) Coca-Cola Bottling Company Consolidated Constellation Brands, Inc. - Class A (a) Food Products - 1.6% AgFeed Industries, Inc. (a) B&G Foods, Inc. Corn Products International, Inc. Cosan Ltd. - Class A (a) Darling International, Inc. (a) Dean Foods Company (a) Hain Celestial Group, Inc. (The) (a) Origin Agritech Ltd. (a) Pilgrim's Pride Corporation (a) Ralcorp Holdings, Inc. (a) Household Products - 0.2% Spectrum Brands Holdings, Inc. (a) Personal Products - 1.0% American Oriental Bioengineering, Inc. (a) Inter Parfums, Inc. NBTY, Inc. (a) Revlon, Inc. (a) Tobacco - 0.6% Alliance One International, Inc. (a) Star Scientific, Inc. (a) Energy - 4.3% Energy Equipment & Services - 1.2% Allis-Chalmers Energy, Inc. (a) Complete Production Services, Inc. (a) Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Exterran Holdings, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Energy - 4.3% (Continued) Energy Equipment & Services - 1.2% (Continued) Helix Energy Solutions Group, Inc. (a) $ OYO Geospace Corporation (a) 80 Patterson-UTI Energy, Inc. SEACOR Holdings, Inc. (a) Superior Energy Services, Inc. (a) Union Drilling, Inc. (a) Oil, Gas & Consumable Fuels - 3.1% Approach Resources, Inc. (a) Atlas Pipeline Partners, L.P. (a) ATP Oil & Gas Corporation (a) Bill Barrett Corporation (a) CAMAC Energy, Inc. (a) China North East Petroleum Holdings Ltd. (a) (b) Clean Energy Fuels Corporation (a) CVR Energy, Inc. (a) Denison Mines Corporation (a) Encore Energy Partners, L.P. Energy Partners Ltd. (a) General Maritime Corporation GeoResources, Inc. (a) Holly Corporation International Coal Group, Inc. (a) InterOil Corporation (a) James River Coal Company (a) L & L Energy, Inc. (a) McMoRan Exploration Company (a) Miller Petroleum, Inc. (a) Nordic American Tanker Shipping Ltd. Patriot Coal Corporation (a) Quicksilver Resources, Inc. (a) SandRidge Energy, Inc. (a) Southern Union Company Teekay Corporation Teekay Tankers Ltd. - Class A Tesoro Corporation USEC, Inc. (a) Western Refining, Inc. (a) Financials - 15.6% Capital Markets - 1.5% Ares Capital Corporation BlackRock Kelso Capital Corporation Calamos Asset Management, Inc. - Class A E*TRADE Financial Corporation (a) Janus Capital Group, Inc. Knight Capital Group, Inc. - Class A (a) MCG Capital Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Financials - 15.6% (Continued) Capital Markets - 1.5% (Continued) MF Global Holdings Ltd. (a) $ Commercial Banks - 1.7% 1st United Bancorp, Inc. (a) Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR CapitalSource, Inc. Center Financial Corporation (a) East West Bancorp, Inc. First Horizon National Corporation (a) Fulton Financial Corporation Peoples Bancorp, Inc. Popular, Inc. (a) Republic Bancorp, Inc. - Class A Synovus Financial Corporation TCF Financial Corporation Consumer Finance - 1.4% Cardtronics, Inc. (a) EZCORP, Inc. - Class A (a) First Cash Financial Services, Inc. (a) Nelnet, Inc. - Class A Student Loan Corporation (The) World Acceptance Corporation (a) Diversified Financial Services - 1.0% Encore Capital Group, Inc. (a) MarketAxess Holdings, Inc. Marlin Business Services Corporation (a) MSCI, Inc. - Class A (a) Portfolio Recovery Associates, Inc. (a) Insurance - 5.0% Allied World Assurance Company Holdings Ltd. Alterra Capital Holdings Ltd. Ambac Financial Group, Inc. (a) American Financial Group, Inc. American National Insurance Company American Physicians Capital, Inc. American Safety Insurance Holdings Ltd. (a) Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Enstar Group, Inc. (The) (a) Erie Indemnity Company - Class A First Mercury Financial Corporation Hallmark Financial Services, Inc. (a) HCC Insurance Holdings, Inc. Horace Mann Educators Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Financials - 15.6% (Continued) Insurance - 5.0% (Continued) MBIA, Inc. (a) $ Meadowbrook Insurance Group, Inc. Mercury General Corporation OneBeacon Insurance Group Ltd. PMA Capital Corporation (a) Primerica, Inc. (a) Protective Life Corporation SeaBright Holdings, Inc. Transatlantic Holdings, Inc. Unitrin, Inc. Universal Insurance Holdings, Inc. Validus Holdings Ltd. Real Estate Investment Trusts - 3.3% Agree Realty Corporation Arbor Realty Trust, Inc. (a) Brandywine Realty Trust Chimera Investment Corporation CommonWealth REIT Duke Realty Corporation DuPont Fabros Technology, Inc. FelCor Lodging Trust, Inc. (a) First Industrial Realty Trust, Inc. (a) Hersha Hospitality Trust Hospitality Properties Trust iStar Financial, Inc. (a) LTC Properties, Inc. Mack-Cali Realty Corporation National Health Investors, Inc. RAIT Financial Trust (a) Resource Capital Corporation Saul Centers, Inc. Senior Housing Properties Trust Strategic Hotels & Resorts, Inc. (a) Universal Health Realty Income Trust 69 Real Estate Management & Development - 0.1% Thomas Properties Group, Inc. Thrifts & Mortgage Finance - 1.6% Federal National Mortgage Association (a) First Niagara Financial Group, Inc. Flagstar Bancorp, Inc. (a) Fox Chase Bancorp, Inc. (a) MGIC Investment Corporation (a) Ocwen Financial Corporation (a) Oritani Financial Corporation PMI Group, Inc. (The) (a) Radian Group, Inc. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Financials - 15.6% (Continued) Thrifts & Mortgage Finance - 1.6% (Continued) ViewPoint Financial Group $ Washington Federal, Inc. WSFS Financial Corporation Health Care - 14.2% Biotechnology - 2.7% Abraxis BioScience, Inc. (a) Affymax, Inc. (a) Allos Therapeutics, Inc. (a) AMAG Pharmaceuticals, Inc. (a) 80 Amylin Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Enzon Pharmaceuticals, Inc. (a) ImmunoGen, Inc. (a) Isis Pharmaceuticals, Inc. (a) Keryx Biopharmaceuticals, Inc. (a) MannKind Corporation (a) Martek Biosciences Corporation (a) Medivation, Inc. (a) Myriad Genetics, Inc. (a) Neurocrine Biosciences, Inc. (a) Orexigen Therapeutics, Inc. (a) PDL BioPharma, Inc. (a) Savient Pharmaceuticals, Inc. (a) SIGA Technologies, Inc. (a) Targacept, Inc. (a) ZIOPHARM Oncology, Inc. (a) Health Care Equipment & Supplies - 2.2% Alere, Inc. (a) AngioDynamics, Inc. (a) CONMED Corporation (a) Cooper Companies, Inc. (The) CryoLife, Inc. (a) Invacare Corporation MELA Sciences, Inc. (a) Meridian Bioscience, Inc. Micrus Endovascular Corporation (a) Teleflex, Inc. Health Care Providers & Services - 5.5% AmSurg Corporation (a) Brookdale Senior Living, Inc. (a) CardioNet, Inc. (a) Chindex International, Inc. (a) Clarient, Inc. (a) Community Health Systems, Inc. (a) Continucare Corporation (a) Corvel Corporation (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Health Care - 14.2% (Continued) Health Care Providers & Services - 5.5% (Continued) Coventry Health Care, Inc. (a) $ Emergency Medical Services Corporation (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) Healthways, Inc. (a) National Research Corporation Odyssey HealthCare, Inc. (a) Omnicare, Inc. Providence Service Corporation (The) (a) RehabCare Group, Inc. (a) Rural/Metro Corporation (a) Sun Healthcare Group, Inc. (a) Tenet Healthcare Corporation (a) Health Care Technology - 1.3% Allscripts-Misys Healthcare Solutions, Inc. (a) athenahealth, Inc. (a) Eclipsys Corporation (a) Omnicell, Inc. (a) Phase Forward, Inc. (a) SXC Health Solutions Corporation (a) Life Sciences Tools & Services - 1.0% Bio-Rad Laboratories, Inc. - Class A (a) Bruker Corporation (a) Charles River Laboratories International, Inc. (a) PerkinElmer, Inc. Sequenom, Inc. (a) Pharmaceuticals - 1.5% BioMimetic Therapeutics, Inc. (a) Cornerstone Therapeutics, Inc. (a) Cypress Bioscience, Inc. (a) Impax Laboratories, Inc. (a) Jazz Pharmaceuticals, Inc. (a) King Pharmaceuticals, Inc. (a) Par Pharmaceutical Companies, Inc. (a) Somaxon Pharmaceuticals, Inc. (a) ViroPharma, Inc. (a) VIVUS, Inc. (a) Industrials - 21.0% Aerospace & Defense - 2.9% AAR Corporation (a) AeroVironment, Inc. (a) BE Aerospace, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Industrials - 21.0% (Continued) Aerospace & Defense - 2.9% (Continued) Ceradyne, Inc. (a) $ GenCorp, Inc. (a) LMI Aerospace, Inc. (a) Stanley, Inc. (a) Taser International, Inc. (a) TransDigm Group, Inc. (a) Airlines - 2.7% AMR Corporation (a) Continental Airlines, Inc. - Class B (a) Copa Holdings, S.A. - Class A Hawaiian Holdings, Inc. (a) UAL Corporation (a) US Airways Group, Inc. (a) Building Products - 0.1% Armstrong World Industries, Inc. (a) USG Corporation (a) Commercial Services & Supplies - 1.6% ACCO Brands Corporation (a) Consolidated Graphics, Inc. (a) Cornell Companies, Inc. (a) Healthcare Services Group, Inc. Schawk, Inc. UniFirst Corporation Construction & Engineering - 1.3% AECOM Technology Corporation (a) Chicago Bridge & Iron Company N.V. (a) EMCOR Group, Inc. (a) Great Lakes Dredge & Dock Corporation KBR, Inc. Electrical Equipment - 0.9% A123 Systems, Inc. (a) Acuity Brands, Inc. EnerSys, Inc. (a) Hubbell, Inc. Regal-Beloit Corporation Thomas & Betts Corporation (a) Machinery - 5.2% Alamo Group, Inc. Altra Holdings, Inc. (a) Ampco-Pittsburgh Corporation Blount International, Inc. (a) Chart Industries, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Industrials - 21.0% (Continued) Machinery - 5.2% (Continued) Crane Company $ Gardner Denver, Inc. Graham Corporation Greenbrier Companies, Inc. (The) (a) Harsco Corporation IDEX Corporation Kadant, Inc. (a) Kaydon Corporation Lincoln Electric Holdings, Inc. Lydall, Inc. (a) Manitowoc Company, Inc. (The) NACCO Industries, Inc. - Class A Pentair, Inc. Sauer-Danfoss, Inc. (a) SPX Corporation Terex Corporation (a) Thermadyne Holdings Corporation (a) Timken Company Trimas Corporation (a) WABCO Holdings, Inc. (a) Westport Innovations, Inc. (a) Xerium Technologies, Inc. (a) Marine - 0.5% Diana Shipping, Inc. (a) Eagle Bulk Shipping, Inc. (a) Excel Maritime Carriers Ltd. (a) Horizon Lines, Inc. International Shipholding Corporation Navios Maritime Holdings, Inc. Seaspan Corporation Professional Services - 1.3% Heidrick & Struggles International, Inc. Kforce, Inc. (a) School Specialty, Inc. (a) TrueBlue, Inc. (a) Volt Information Sciences, Inc. (a) Road & Rail - 1.5% AMERCO (a) Dollar Thrifty Automotive Group, Inc. (a) Ryder System, Inc. USA Truck, Inc. (a) YRC Worldwide, Inc. (a) Trading Companies & Distributors - 3.0% Aircastle Ltd. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Industrials - 21.0% (Continued) Trading Companies & Distributors - 3.0% (Continued) CAI International, Inc. (a) $ GATX Corporation Lawson Products, Inc. 71 RSC Holdings, Inc. (a) Textainer Group Holdings Ltd. Titan Machinery, Inc. (a) United Rentals, Inc. (a) Watsco, Inc. Information Technology - 17.4% Communications Equipment - 2.6% Alvarion Ltd. (a) Arris Group, Inc. (a) Aviat Networks, Inc. (a) Brocade Communications Systems, Inc. (a) Ciena Corporation (a) CommScope, Inc. (a) Comtech Telecommunications Corporation (a) EchoStar Corporation - Class A (a) Infinera Corporation (a) Ixia (a) JDS Uniphase Corporation (a) Oclaro, Inc. (a) Orckit Communications Ltd. (a) Polycom, Inc. (a) SeaChange International, Inc. (a) Sonus Networks, Inc. (a) Sycamore Networks, Inc. (a) Tellabs, Inc. Computers & Peripherals - 2.0% 3PAR, Inc. (a) ADPT Corporation (a) Compellent Technologies, Inc. (a) Diebold, Inc. Isilon Systems, Inc. (a) Logitech International, S.A. (a) NCR Corporation (a) QLogic Corporation (a) STEC, Inc. (a) Synaptics, Inc. (a) Electronic Equipment, Instruments & Components - 2.7% Agilysys, Inc. (a) Arrow Electronics, Inc. (a) AVX Corporation China Security & Surveillance Technology, Inc. (a) CPI International, Inc. (a) DDi Corporation TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Information Technology - 17.4% (Continued) Electronic Equipment, Instruments & Components - 2.7% (Continued) Gerber Scientific, Inc. (a) $ Ingram Micro, Inc. - Class A (a) Itron, Inc. (a) L-1 Identity Solutions, Inc. (a) Multi-Fineline Electronix, Inc. (a) National Instruments Corporation Viasystems Group, Inc. (a) Vishay Intertechnology, Inc. (a) Internet Software & Services - 1.1% AOL, Inc. (a) Dice Holdings, Inc. (a) Digital River, Inc. (a) GigaMedia Ltd. (a) 72 Limelight Networks, Inc. (a) Rackspace Hosting, Inc. (a) 40 RADVision Ltd. (a) Saba Software, Inc. (a) TechTarget, Inc. (a) Terremark Worldwide, Inc. (a) IT Services - 1.6% Acxiom Corporation (a) Broadridge Financial Solutions, Inc. CoreLogic, Inc. Dynamics Research Corporation (a) Global Payments, Inc. iGATE Corporation Syntel, Inc. TeleTech Holdings, Inc. (a) Unisys Corporation (a) Semiconductors & Semiconductor Equipment - 5.0% Amkor Technology, Inc. (a) Atheros Communications, Inc. (a) Atmel Corporation (a) Axcelis Technologies, Inc. (a) Cavium Networks, Inc. (a) Cirrus Logic, Inc. (a) Energy Conversion Devices, Inc. (a) Entegris, Inc. (a) Evergreen Solar, Inc. (a) EZchip Semiconductor Ltd. (a) Fairchild Semiconductor International, Inc. (a) GSI Technology, Inc. (a) Integrated Device Technology, Inc. (a) Kulicke & Soffa Industries, Inc. (a) Lattice Semiconductor Corporation (a) MEMC Electronic Materials, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Information Technology - 17.4% (Continued) Semiconductors & Semiconductor Equipment - 5.0% (Continued) Micrel, Inc. $ MKS Instruments, Inc. (a) National Semiconductor Corporation OmniVision Technologies, Inc. (a) ON Semiconductor Corporation (a) PMC-Sierra, Inc. (a) Rambus, Inc. (a) RF Micro Devices, Inc. (a) Rubicon Technology, Inc. (a) Silicon Laboratories, Inc. (a) Spansion, Inc. (a) Teradyne, Inc. (a) TriQuint Semiconductor, Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) Veeco Instruments, Inc. (a) Verigy Ltd. (a) Virage Logic Corporation (a) Software - 2.4% ArcSight, Inc. (a) Ariba, Inc. (a) Cadence Design Systems, Inc. (a) Deltek, Inc. (a) Guidance Software, Inc. (a) Informatica Corporation (a) Lawson Software, Inc. (a) NetSuite, Inc. (a) Novell, Inc. (a) Parametric Technology Corporation (a) Sonic Solutions, Inc. (a) Sourcefire, Inc. (a) SS&C Technologies Holdings, Inc. (a) THQ, Inc. (a) TiVo, Inc. (a) VirnetX Holding Corporation (a) Websense, Inc. (a) Materials - 5.2% Chemicals - 1.9% Cabot Corporation Chase Corporation Cytec Industries, Inc. Ferro Corporation (a) Flotek Industries, Inc. (a) Huntsman Corporation KMG Chemicals, Inc. Rockwood Holdings, Inc. (a) Solutia, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Materials - 5.2% (Continued) Chemicals - 1.9% (Continued) Valspar Corporation (The) $ Construction Materials - 0.0% Headwaters, Inc. (a) United States Lime & Minerals, Inc. (a) Containers & Packaging - 0.3% Boise, Inc. (a) Packaging Corporation of America Sonoco Products Company Metals & Mining - 2.9% Allied Nevada Gold Corporation (a) Carpenter Technology Corporation Century Aluminum Company (a) Coeur d'Alene Mines Corporation (a) Commercial Metals Company Compass Minerals International, Inc. General Moly, Inc. (a) Hecla Mining Company (a) Minefinders Corporation Ltd. (a) New Gold, Inc. (a) North American Palladium Ltd. (a) Northern Dynasty Minerals Ltd. (a) Reliance Steel & Aluminum Company Seabridge Gold, Inc. (a) Stillwater Mining Company (a) Taseko Mines Ltd. (a) Walter Energy, Inc. Paper & Forest Products - 0.1% Louisiana-Pacific Corporation (a) Telecommunication Services - 0.4% Diversified Telecommunication Services - 0.3% Level 3 Communications, Inc. (a) tw telecom, inc. (a) Vonage Holdings Corporation (a) Wireless Telecommunication Services - 0.1% Leap Wireless International, Inc. (a) Utilities - 1.6% Electric Utilities - 1.2% DPL, Inc. ITC Holdings Corporation NV Energy, Inc. Portland General Electric Company TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Utilities - 1.6% (Continued) Electric Utilities - 1.2% (Continued) UIL Holdings Corporation $ Gas Utilities - 0.4% AGL Resources, Inc. Questar Corporation UGI Corporation Total Common Stocks(Cost$28,931,451) $ MONEY MARKET FUNDS - 0.6% Shares Value UMB Money Market Fiduciary, 0.03% (c) (Cost $186,441) $ Total Investments at Value - 98.3% (Cost $29,117,892) $ Other Assets in Excess of Liabilities-1.7% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Fair Value priced (Note 1).Fair valued securities totaled $592at July 31, 2010, representing 0.0%of net assets. (c) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2010. See accompanying notes to Schedules of Investments. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS July 31, 2010 (Unaudited) 1. Securities valuation The portfolio securities of the TFS Market Neutral Fund and the TFS Small Cap Fund (the “Funds”) are valued at their value as of the close of the regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.However, if the last sale price on the NYSE is different than the last sale price on any other exchange, the NYSE price will be used.If there are no sales on that day, the securities are valued at the mean of the most recent bid and ask prices on the NYSE or other primary exchange.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of the TFS Capital Investment Trustand will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Such methods of fair valuation may include, but are not limited to: multiple of earnings, discount from market of a similar freely traded security, or a combination of these and other methods. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in their entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments and securities sold short as of July 31, 2010: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Common Stocks $ $ $
